 

 

Exhibit 10.1

 

 

 

 

 

COLLABORATION


AND


LICENSE AGREEMENT

 

by and between

 

amgen inc.

and


CYTOMX THERAPEUTICS, INC.

 

 

Dated as of September 29, 2017

 

 

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

 

 

 

 

 

COLLABORATION


AND


LICENSE AGREEMENT

 

by and between

 

amgen inc.

and


CYTOMX THERAPEUTICS, INC.

 

 

Dated as of September 29, 2017

 

 

 

 

--------------------------------------------------------------------------------

 

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (“Agreement”) is entered into as of
September 29, 2017 (the “Effective Date”) by and between Amgen Inc., a Delaware
corporation having an address at One Amgen Center Drive, Thousand Oaks,
California 91320 (“Amgen”) and CytomX Therapeutics, Inc., a Delaware corporation
having an address at 151 Oyster Point Blvd., Suite 400, South San Francisco,
California 94080 (“CytomX”).  Amgen and CytomX are each hereafter referred to
individually as a “Party” and together as the “Parties”.  

WHEREAS, Amgen has research, development, manufacturing and commercialization
expertise for the development and commercialization of pharmaceutical and
biologics products in the field of oncology;

WHEREAS, CytomX has technology and expertise relating to the discovery and
development of recombinant antibodies directed to certain targets using its
Probody™ platform technology and drug discovery capabilities;

WHEREAS, Amgen and CytomX desire to collaborate in the performance of
preclinical and clinical development programs for the purposes of discovery and
development of certain bi-specific recombinant antibody products that are
directed against specified targets and suitable for development and
commercialization, subject to the terms and conditions of this Agreement;

WHEREAS, concurrently herewith, the Parties are entering into a sublicense
agreement (the “UCSB Sublicense Agreement”) under CytomX’s interest and rights
in, to and under certain additional patent rights that are licensed to CytomX
pursuant to the UCSB Agreement, to discover and develop such bi-specific
recombinant antibody products; and

WHEREAS, concurrently herewith, the Parties are entering into a Share Purchase
Agreement dated as of the Effective Date (“Share Purchase Agreement”) pursuant
to which Amgen agrees to purchase from CytomX, and CytomX agrees to sell to
Amgen, the CytomX Common Stock.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

Article 1.  DEFINITIONS

All references to particular Exhibits, Articles or Sections mean the Exhibits
to, and Articles and Sections of, this Agreement, unless otherwise specified.
For the purposes of this Agreement and the Exhibits and Appendices hereto, the
following words and phrases have the following meanings:

Section 1.1   “Abandoned Patent Right” has the meaning set forth in Section
8.2.3.

Section 1.2   “Additional Amgen Target” has the meaning set forth in Section
4.4.1.

Section 1.3   “Additional Amgen Product” means a Bi-Specific Product that is
directed against both an Additional Amgen Target and [***] and that has a Format
selected for such Bi-Specific Product in the course of activities conducted
pursuant to the Preclinical Development Plan.

 

-1-

--------------------------------------------------------------------------------

 

Section 1.4   “Affiliate” means, with respect to any Person, any other Person
that controls, is controlled by or is under common control with such Person, for
as long as such control exists. For purposes of this Section, “control” means
the direct or indirect ownership of more than fifty percent (50%) of the voting
or economic interest of a Person, or the power, whether pursuant to contract,
ownership of securities or otherwise, to direct the management and policies of a
Person. For clarity, once a Person ceases to be an Affiliate of a Party, then,
without any further action, such Person shall cease to have any rights,
including license and sublicense rights, under this Agreement by reason of being
an Affiliate of such Party.  

Section 1.5   “Agreement” has the meaning set forth in the Preamble.

Section 1.6   “Alliance Manager” has the meaning set forth in Section 2.1.2.

Section 1.7   “Amgen” has the meaning set forth in the Preamble.

Section 1.8   “Amgen Acquiree” has the meaning set forth in Section 14.9.

Section 1.9   “Amgen Acquisition” has the meaning set forth in Section 14.9.

Section 1.10   “Amgen Expansion Option” has the meaning set forth in Section
4.4.1.

Section 1.11   “Amgen Indemnified Parties” has the meaning set forth in Section
10.1.1.

Section 1.12   “Amgen IP” means (a) Amgen Patents and Amgen’s interest in the
Collaboration Patents and (b) Amgen Licensed Know-How and Amgen’s interest in
the Collaboration Know-How.

Section 1.13   “Amgen Licensed Know-How” means all Know-How that both (a) is
Controlled by Amgen or its Affiliates (subject to Section 14.9) and (b)(i) was
actually used by Amgen or its Affiliates in its research and development of the
Products prior to the Effective Date or (ii) is actually used by Amgen or its
Affiliates in the research and development of the Products on or after the
Effective Date or is otherwise necessary or reasonably useful for the
Exploitation of Products, and in each case ((b)(i) and (b)(ii)) is reasonably
useful for the conduct by CytomX of Pre-Clinical Development Plan activities or
the Exploitation of CytomX Products or EGFR Products by CytomX to the extent
provided for in this Agreement.

Section 1.14   “Amgen Patents” means (a) the Patent Rights listed on Exhibit A
and (b) any other Patent Rights Controlled by Amgen or its Affiliates that Cover
Inventions necessary or reasonably useful for the conduct by CytomX of
Pre-Clinical Development Plan activities or the Exploitation of CytomX Products
or EGFR Products to the extent provided for in this Agreement.

Section 1.15   “Amgen Product” means a Bi-Specific Product that is directed
against both an Amgen Target and [***] and that has a Format selected in the
course of conducting activities under the Preclinical Development Plan for the
Amgen Target.

Section 1.16   “Amgen Target” means [***].

Section 1.17   “Antibody” means a molecule comprising or containing: (a) one or
more immunoglobulin variable domains; (b) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source; or (c) the nucleic acid consisting of a sequence of nucleotides encoding
(or complementary to a nucleic acid encoding) the foregoing molecules in (a) or
(b).  

Section 1.18   “Anti-Bribery and Anti-Corruption Laws” has the meaning set forth
in Section 9.4(c)(i)(a).

Section 1.19   “Anti-Corruption Policies” has the meaning set forth in Section
9.4(c)(i)(a).

 

--------------------------------------------------------------------------------

 

Section 1.20   “Audited Party” has the meaning set forth in Section 7.9.

Section 1.21   “Available” means, with respect to a Bi-Specific Product directed
against a proposed Additional Amgen Target, that (a) [***], or a [***] with
respect to such [***], (b) [***] has not [***], (c) [***] and [***], (d) [***]
is not [***], including, without limitations, [***] with respect to (i) [***]
and [***] or (ii) an [***] and [***] or (e) that [***] is not otherwise [***]
and [***].  

Section 1.22   “Background IP” means Background Patent Rights and Background
Know-How

Section 1.23   “Background Know-How” means Know-How (a) Controlled by a Party
prior to the Effective Date or (b) Controlled by such Party during the Term, but
not generated in the performance of the activities contemplated under this
Agreement.

Section 1.24   “Background Patent Rights” means Patent Rights (a) Controlled by
a Party prior to the Effective Date or (b) Controlled by such Party during the
Term, but not generated in the performance of the activities contemplated under
this Agreement.

Section 1.25   “Bi-Specific Product” means a pharmaceutical or biologic product
containing a compound or molecule that is directed against at least two Targets,
one of which Targets is [***].

Section 1.26   “BLA” means (a) a Biologics License Application as defined in the
United States Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as
amended from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions, and
modifications thereto), or (b) any corresponding foreign application in the
Territory, including, with respect to the European Union, a Marketing
Authorization Application (“MAA”) filed with the EMA pursuant to the Centralized
Approval Procedure or with the applicable Regulatory Authority of a country in
Europe with respect to the mutual recognition or any other national approval
procedure.

Section 1.27   “Calendar Quarter” means each of the three (3) month periods
ending March 31, June 30, September 30 and December 31; provided, however, that:
(a) the first Calendar Quarter of the Term shall extend from the Effective Date
to the end of the first complete Calendar Quarter thereafter; and (b) the last
Calendar Quarter shall extend from the beginning of the Calendar Quarter in
which this Agreement expires or terminates until the effective date of such
expiration or termination.

Section 1.28   “Calendar Year” means each of the twelve (12) month periods
ending December 31; provided, however, that: (a) the first Calendar Year of the
Term shall extend from the Effective Date to the end of the first complete
Calendar Year thereafter; and (b) the last Calendar Year shall extend from the
beginning of the Calendar Year in which this Agreement expires or terminates
until the effective date of such expiration or termination.

Section 1.29   “[***]” means [***] is also known as [***] and has been
designated as NCBI genomic reference sequence [***].

Section 1.30   “[***]” means the [***] comprised in whole or in part of [***].

Section 1.31   “Centralized Approval Procedure” means the procedure through
which a MAA filed with the EMA results in a single marketing authorization valid
throughout the European Union.

Section 1.32   “Change of Control” means (a) the closing of the sale, transfer,
exclusive license or other disposition of all or substantially all of CytomX’s
assets (including intellectual property), (b) the consummation of the merger or
consolidation of CytomX with or into another entity (except a merger or
consolidation in which the holders of capital stock of CytomX immediately prior
to such merger or

 

--------------------------------------------------------------------------------

 

consolidation continue to hold more than 50% of the voting power of the capital
stock of CytomX or the surviving or acquiring entity), (c) the closing of the
transfer (whether by merger, consolidation or otherwise), in one transaction or
a series of related transactions, to a person or group of affiliated persons
(other than an underwriter of CytomX’s securities), of CytomX’s securities if,
after such closing, such person or group of affiliated persons would hold 50% or
more of the outstanding voting stock of CytomX (or the surviving or acquiring
entity), or (d) a liquidation, dissolution or winding up of CytomX, except where
such liquidation, dissolution or winding up of CytomX is related to or preceded
by a transfer, license or other disposition of assets contemplated by (a) above
to an Affiliate of CytomX as part of an internal restructuring, and in any event
that would not have the effect of diminishing Amgen’s rights under this
Agreement.

Section 1.33   “Collaboration EGFR Budget” means the budget to be established by
the JSC in accordance with Section 2.1.3 for activities to be conducted under
the Preclinical Development Plan and the EGFR Initial Development Plan with
respect to EGFR Products to be performed by CytomX and Amgen.  The Collaboration
EGFR Budget shall be included as part of the Preclinical Development Plan and
the EGFR Initial Development Plan for the EGFR Target and approved by the JSC on
annual basis, in accordance with Section 2.1.3.

Section 1.34   “Collaboration IP” means Collaboration Know-How and Collaboration
Patents.

Section 1.35   “Collaboration Know-How” means any and all Know-How that is both
(a) Controlled by a Party (or by the Parties jointly) and (b) generated in the
performance of the activities contemplated under this Agreement.  Collaboration
Know-How excludes Amgen Licensed Know-How, CytomX Licensed Know-How and CytomX
Platform Know-How.

Section 1.36   “Collaboration Patents” means Patent Rights Controlled by a Party
(or by the Parties jointly) that Cover an Invention within Collaboration
Know-How.  Collaboration Patents include Collaboration Product Patents and
Collaboration Platform Patents.  

Section 1.37   “Collaboration Platform Patents” means Collaboration Patents that
solely Cover an Invention within CytomX Platform Know-How.

Section 1.38   “Collaboration Product Patents” means Collaboration Patents that
solely Cover composition of matter or method of manufacture or method of use of
a Product (i.e., an Amgen Product, a CytomX Product or an EGFR Product).

Section 1.39   “Collaboration Target” means each combination of an Amgen Target,
the CytomX Target and the EGFR Target, on the one hand, and [***], on the other
hand.

Section 1.40   “Combination Product” has the meaning set forth in Section 1.120.

Section 1.41   “Commercially Reasonable Efforts” means, with respect to a Party
(directly or through Affiliates or Sublicensees) performing activities under
this Agreement, those efforts and resources [***] with those efforts [***] the
[***] of [***] in connection with the [***] or [***] of [***] of [***] at a
[***] of [***] or [***] in its [***], taking into account [***] or other [***]
of the [***] and [***] of the [***], and other [***] such as the [***] of the
[***], and other [***].  It is anticipated that [***] of the [***] of the [***],
with respect to an obligation under this Agreement, that a [***] and in [***]:
(a) set and seek to [***] for [***] and (b) [***] make and [***] and [***] to
[***] with respect to [***], all taking into account the [***] to [***].

Section 1.42   “Competing Product” means any product that is or contains an
Antibody that is directed against the same Collaboration Target as a given
Product.

 

--------------------------------------------------------------------------------

 

Section 1.43   “Confidential Disclosure Agreement” means, collectively (a) that
certain Confidential Disclosure Agreement entered into between the Parties as of
[***], (b) that certain Confidential Disclosure Agreement entered into between
the Parties as of [***] and (c) that certain Confidential Disclosure Agreement
entered into between the Parties as of [***].  

Section 1.44   “Confidential Information” has the meaning set forth in Section
12.1.1.

Section 1.45   “Control” or “Controlled” means, with respect to any Know-How,
Patent Right, or other intellectual property right, the possession (whether by
ownership or license) by a Party or its Affiliate of the ability to grant to the
other Party a license or access as provided herein to such Know-How, Patent
Right, or other intellectual property right, without violating the terms of any
agreement or other arrangement of such Party with any Third Party, or such Party
being obligated to pay any royalties or other consideration therefor, in
existence as of the time such Party or its Affiliates would first be required
hereunder to grant the other Party such license or access; provided, however, if
(a) a Party or its Affiliate would Control any Know-How, Patent Right, or other
intellectual property right but for an obligation to pay royalties or other
consideration in connection with a grant to the other Party of such Know-How,
Patent Right, or other intellectual property right and (b) the other Party
agrees in writing to reimburse the first Party for all such royalties or other
consideration, provided that the other Party may offset such amounts paid to the
first Party as set forth in Section 7.5.5, then such Know-How, Patent Right, or
other intellectual property right shall be deemed Controlled by the first Party
or such Affiliate.  For clarity, nothing in this Section 1.45 obligates a Party
to obtain rights under the Know-How, Patent Rights, or other intellectual
property rights of any Third Party in order to be able to grant the other Party
a license or access as provided herein.

Section 1.46   “Cover” means (a) with respect to Know-How, that the Exploitation
of a given molecule, product, or item would require the use of such Know-How and
(b) with respect to a Patent Right, that the Exploitation of a given molecule,
product, or item would infringe an issued and unexpired claim of such Patent
Right (in the absence of ownership of, or a license under, such Patent
Right).  Cognates of the word “Cover” have correlative meanings.

Section 1.47   “Criteria” shall mean (a) the criteria to be met [***] and (b)
the criteria to be met [***].

Section 1.48   “Critical Matter” means a matter that could [***] with respect to
the [***], including the following: (a) the [***] only if [***] does not [***];
(b) the [***] that is [***] or [***] or [***]; (c) the [***] if the [***] in the
[***]; and (d) [***] with respect to [***].  

Section 1.49   “CytomX” has the meaning set forth in the Preamble.

Section 1.50   “CytomX Acquiree” has the meaning set forth in Section 14.10.

Section 1.51   “CytomX Acquisition” has the meaning set forth in Section 14.10.

Section 1.52   “CytomX Common Stock” means a number of shares of the common
stock of CytomX having a total value of Twenty Million Dollars ($20,000,000),
which shall be issued to Amgen pursuant to pursuant to Section 2.1 of the Share
Purchase Agreement.

Section 1.53   “CytomX IP” means (a) CytomX Patents and CytomX’s interest in the
Collaboration Patents and (b) CytomX Licensed Know-How and CytomX’s interest in
Collaboration Know-How.

Section 1.54   “CytomX Indemnified Parties” has the meaning set forth in Section
10.1.2.

 

--------------------------------------------------------------------------------

 

Section 1.55   “CytomX Licensed Know-How” means all Know-How that both (a) is
Controlled by CytomX or its Affiliates and (b) (i) was actually used by CytomX
or its Affiliates in its research and development of the Products prior to the
Effective Date, (ii) is actually used by CytomX or its Affiliates in its
research and development of the Products on or after the Effective Date, or
(iii) relates to the CytomX Platform Technology and in each case ((i) through
(iii)) is reasonably useful for the conduct by Amgen of Preclinical Development
Plan activities or the Exploitation of an Amgen Product or an EGFR Product.  For
clarity, CytomX Licensed Know-How includes any intellectual property rights
under any Patent Rights Controlled by CytomX to the extent that the foregoing
remain Know-How and are not included in CytomX Patents.  Notwithstanding the
foregoing, CytomX Licensed Know-How shall exclude any Tools.  For clarity,
CytomX Licensed Know-How includes all CytomX Platform Know-How that fall within
the foregoing description.  

Section 1.56   “CytomX Patents” means (a) the Patent Rights listed on Exhibit
B-1 and (b) any other Patent Rights Controlled by CytomX or its Affiliates that
Cover the CytomX Platform Technology or Inventions invented solely by or on
behalf of CytomX or its Affiliates in the performance of activities contemplated
by this Agreement, in each case that are necessary or reasonably useful for the
conduct by Amgen of the Preclinical Development Plan activities or the
Exploitation of Amgen Products or EGFR Products. CytomX Patents shall exclude:
(i) any Tools and (ii) Patent Rights licensed to CytomX under the UCSB
Agreement. For clarity, CytomX Patents includes all CytomX Platform Patents that
fall within the foregoing description.

Section 1.57   “CytomX Platform Know-How” means all Know-How designed,
discovered, generated, invented or conceived by or on behalf of CytomX or its
Affiliates in the performance of the activities contemplated under this
Agreement and that is exclusively related to the CytomX Platform Technology;
provided that CytomX Platform Know-How shall not include any Tools.   

Section 1.58   “CytomX Platform Patents” means all Patent Rights that Cover an
Invention within CytomX Platform Know-How and that are exclusively related to
the CytomX Platform Technology; provided that CytomX Platform Patents shall not
include any Tools.

Section 1.59   “CytomX Platform Technology” means CytomX’s proprietary Probody
platform technology, including methods of making and using Probodies by affixing
a Mask to an Antibody with a Substrate that is cleaved by an enzyme or condition
preferentially expressed or present in a tumor environment or diseased tissue,
and including the composition of Masks and Substrates used in such Probodies,
and also including Formats provided or developed by CytomX.

Section 1.60   “CytomX Product” means a Bi-Specific Product that is directed
against both the CytomX Target and [***] and that has a Format selected in the
course of conducting activities under the Preclinical Development Plan for the
CytomX Target.

Section 1.61   “CytomX Target” means either (a) [***] or (b) [***].

Section 1.62   “Defending Party” has the meaning set forth in Section 8.4.

Section 1.63   “Derivatives” has the meaning set forth in Section 8.1.3.

Section 1.64   “directed against” means, as used in connection with a Target,
that the product or agent at issue is designed to interact or bind with such
Target as its primary mechanism of action.

Section 1.65   “Disclosing Party” has the meaning set forth in Section 12.1.1.

Section 1.66   “Effective Date” has the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------

 

Section 1.67   “EGFR” means the Epidermal Growth Factor Receptor, a human
transmembrane protein that is a receptor for members of the epidermal growth
factor family (EGF family) of extracellular protein ligands.  EGFR is also known
as ERBB, ERBB1, and HER1 and has been designated as NCBI Reference Sequence
NG_007726.3.

Section 1.68   “EGFR Co-Development Option” has the meaning set forth in Section
4.5.

Section 1.69   “EGFR Co-Development Option Period” has the meaning set forth in
Section 4.5.

Section 1.70   “EGFR Cohort Expansion Study” means the expansion of a dose
cohort in the EGFR Dose Escalation Study after a recommended dose has been
established in the EGFR Dose Escalation Study, as set forth in the EGFR Initial
Development Plan.

Section 1.71   “EGFR Cohort Expansion Study Completion” means the earlier of (i)
the [***] and (ii) the date that is [***] prior to the [***].  

Section 1.72   “EGFR Dose Escalation Study” means a first-in-human Phase 1
Clinical Trial that establishes the safety, tolerability, and
pharmacokinetics/pharmacodynamics of an EGFR Product through a dose-escalation
plan that will identify the recommended dose for the EGFR Cohort Expansion Study
as set forth in the EGFR Initial Development Plan.

Section 1.73   “EGFR Global Development Plan” has the meaning set forth in
Section 6.1.3(b).

Section 1.74   “EGFR Initial Development Plan” means the comprehensive plan,
overall strategy and timelines, and any updates thereto, for the conduct of the
EGFR Dose Escalation Study and the EGFR Cohort Expansion Study, including all
supplies of Product and other materials necessary for such studies, as mutually
agreed by the Parties.  The EGFR Initial Development Plan shall include, but not
be limited to, a reasonably detailed description of the schedule of all such
activities and the responsibility therefor as well as the Criteria [***].  The
JSC shall prepare and approve the EGFR Initial Development Plan on a timeframe
that is mutually agreed by the Parties, but in no event [***], and in any event
consistent with the initial EGFR Initial Development Plan set forth on Exhibit
C-1.  As the circumstances may require, the JSC may propose from time to time
amendments to the EGFR Initial Development Plan.

Section 1.75   “EGFR Initial Development Term” means, subject to the early
termination of this Agreement, the period from the end of the Preclinical
Development Term until completion of the activities contemplated by the EGFR
Initial Development Plan.

Section 1.76   “EGFR Poster” has the meaning set forth in Section 12.3.

Section 1.77   “EGFR Product” means a Bi-Specific Product that is directed
against both the EGFR Target and [***] and that has a Format selected in the
course of conducting activities under the Preclinical Development Plan for the
EGFR Target.  

Section 1.78   “EGFR Reverted Products” has the meaning set forth in Section
13.5(e).

Section 1.79   “EGFR Target” means the EGFR receptor

Section 1.80   “EGFR Termination” has the meaning set forth in Section 13.5.

Section 1.81   “EMA” means the European Medicines Agency or any successor entity
thereto.

Section 1.82   “Enforcing Party” has the meaning set forth in Section 8.7.4.

Section 1.83   “EU” or “European Union” means those countries, nations, states
or other territories under the jurisdiction of the EMA, as such jurisdiction may
change from time to time.

 

--------------------------------------------------------------------------------

 

Section 1.84   “Executive Officers” means (a) with respect to CytomX, [***], or
any other person that such officer designates from time to time, and (b) with
respect to Amgen, [***], or any other person that such officer designates from
time to time.

Section 1.85   “Exploit” means to research, develop, make, have made, use, offer
for sale, sell, have sold, import, export, or otherwise exploit, or transfer
possession of or title in.  Cognates of the word “Exploit” shall have
correlative meanings.

Section 1.86   “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

Section 1.87   “Final Report” means a written report setting forth the results
of the activities undertaken according to the Preclinical Development Plan by
CytomX or its Affiliates during the Preclinical Development Term.

Section 1.88   “First Commercial Sale” means, with respect to any Product in any
country, the first sale for end use or consumption of such Product in such
country after Marketing Approval has been granted in such country.

Section 1.89   “First EGFR Product IND” has the meaning set forth in Section
5.2.

Section 1.90   “[***]” means [***].  It is also known as [***] and has been
designated as NCBI genomic reference sequence [***].

Section 1.91   “Format” means the [***] selected to [***] of such [***] to [***]
to the [***] while taking into account [***].  For example, without limiting the
foregoing, [***] or a [***].  A Format for purposes of [***] may be selected by
a Party [***] that a Party [***] or [***], or that are [***] in the course of
activities conducted pursuant to the Pre-Clinical Development Plan.  

Section 1.92   “GAAP” means the then current generally accepted accounting
principles in the United States as established by the Financial Accounting
Standards Board or any successor entity or other entity generally recognized as
having the right to establish such principles in the United States, in each case
consistently applied.

Section 1.93   “Gatekeeper” means an independent Third Party mutually agreeable
to the Parties to be engaged by CytomX promptly, but in no case later than
[***], following the Effective Date for the purpose of confirming whether a
nominated Additional Amgen Target is Available, on terms acceptable to both
Parties, including provisions relating to confidentiality.

Section 1.94   “GLP Toxicology Studies” means all toxicology studies that meet
the requirements set forth in 21 CFR Part 58 pertaining to good laboratory
practice for use or intended for use in an IND and are required to be included
in the filing of an IND, but excluding toxicology studies performed in the
course of evaluating compounds prior to selection of a development candidate.

Section 1.95   “GMP” or “Good Manufacturing Practices” means the then-current
Good Manufacturing Practices required by the FDA, as set forth in the U.S. Food,
Drug and Cosmetic Act and the regulations promulgated thereunder, for the
manufacture and testing of pharmaceutical materials, and comparable laws or
regulations applicable to the manufacture and testing of pharmaceutical
materials promulgated by other Regulatory Authorities, as they may be updated
from time to time.

Section 1.96   “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any national, state, county, city or other
political subdivision.

 

--------------------------------------------------------------------------------

 

Section 1.97   “Improvement” means an advancement, modification, development or
improvement.

Section 1.98   “IND” means, with respect to the United States, an
investigational new drug application as defined in applicable regulations
promulgated by the FDA and filed with the FDA for human clinical testing.

Section 1.99   “Indemnitee” has the meaning set forth in Section 10.1.3.

Section 1.100   “Indemnitor” has the meaning set forth in Section 10.1.3.

Section 1.101   “Indirect Taxes” has the meaning set forth in Section 7.11.2.

Section 1.102   “Initiation” means, with respect to a clinical trial, the first
dosing in the first patient in such clinical trial.  Cognates of the word
“Initiation” have correlative meanings.

Section 1.103   “Inventions” means all inventions invented by or on behalf of
either Party or its respective Affiliates or both Parties or their respective
Affiliates, whether solely or jointly with any Third Party subcontractor, in the
course of activities performed under this Agreement.

Section 1.104   “Issuing Party” has the meaning set forth in Section 12.2.2.

Section 1.105   “Joint Development Committee” or “JDC” has the meaning set forth
in Section 2.1.3(d).

Section 1.106   “Joint Research Committee” or “JRC” has the meaning set forth in
Section 2.1.3(d).

Section 1.107   “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 2.1.1.

Section 1.108   “Know-How” means proprietary techniques, technology, trade
secrets, inventions (whether patentable or not), methods, know-how, data and
results (including pharmacological, toxicological and clinical data and
results), analytical and quality control data and results, regulatory documents,
and other information, compositions of matter, cells, cell lines, assays, animal
models, reagents and other physical, biological, or chemical material.  

Section 1.109   “Law” means, individually and collectively, any and all laws,
ordinances, rules, directives, administrative circulars and regulations of any
kind whatsoever of any Governmental Authority within the applicable
jurisdiction.  

Section 1.110   “Licensed Field” means any and all uses.

Section 1.111   “Losses” has the meaning set forth in Section 10.1.1.

Section 1.112   “MAA” has the meaning set forth in Section 1.26.

Section 1.113   “Marketing Approval” means all approvals, licenses,
registrations or authorizations of the Regulatory Authority in a country,
necessary for the manufacture, use, storage, import, marketing and sale
(including with respect to pricing and reimbursement) of a Product in such
country.

Section 1.114   “Mask” means a peptide linked to an Antibody, wherein such
peptide is capable of inhibiting the specific binding of the Antibody to its
target.

Section 1.115   “Mask/Substrate Activities” has the meaning set forth in Section
4.1.4.

 

--------------------------------------------------------------------------------

 

Section 1.116   “Material Anti-Corruption Law Violation” means a violation of
any Anti-Bribery and Anti-Corruption Laws relating to the subject matter of this
Agreement which would, if it were publicly known, in the reasonable view of a
Party, have a material adverse effect on it or its reputation because of its
relationship with the other Party.

Section 1.117   “[***]” means [***], a [***] that is [***].  It has been
designated as NCBI genomic reference sequence [***].

Section 1.118   “Milestone Events” has the meaning set forth in Section 7.4.1.

Section 1.119   “Milestone Payments” has the meaning set forth in Section 7.4.1.

Section 1.120   “Net Sales” means, with respect to a certain time period and
Product, the gross invoiced sales prices charged for a Product (after Marketing
Approval of such Product) sold by or for the Paying Party, its Affiliates and
Sublicensees (the “Selling Party”) in arm’s length transactions to Third Parties
(but not including sales relating to transactions between the Paying Party, its
Affiliates, and/or their respective Sublicensees and agents) during such time
period, less the total of the following charges or expenses, as determined in
accordance with GAAP, consistently applied across all products sold by the
Paying Party:

a.Trade, cash, prompt payment and/or quantity discounts, including promotional,
service or similar discounts;

b.Returns, allowances, rebates, chargebacks, other allowances, or payments to
government agencies, including any amounts that are imposed or are due under
Section 9008 of the U.S. Patient Protection and Affordable Care Act of 2010
(Pub. L. No. 111-48) and are reasonably allocable to such Product;

c.Retroactive price reductions applicable to sales of such Product;

d.Fees paid to distributors, selling agents (excluding any sales representatives
of a Selling Party), group purchasing organizations and managed care entities;

e.Credits or allowances for product replacement, whether cash or trade;

f.Non-recoverable sales taxes, excise taxes, tariffs and duties (excluding taxes
when assessed on income derived from sales); and

g.[***] of gross sales to cover items such as bad debt, freight or other
transportation charges, insurance charges, additional special packaging, and
other governmental charges.  

Any disposal of Products for, or use of Products in, clinical or pre-clinical
trials, given as free samples, or distributed at no charge to indigent patients
shall not be included in Net Sales.

Upon any sale or other disposal of a Product that should be included within Net
Sales for any consideration other than an exclusively monetary consideration on
bona fide arm’s length terms, then for purposes of calculating the Net Sales
under this Agreement, such Product shall be deemed to be sold exclusively for
money at the average sales price during the applicable reporting period
generally achieved for such Product in the country in which such sale or other
disposal occurred when such Product is sold alone and not with other
products.  In the event no sales price is available for the Product alone in
such country

 

--------------------------------------------------------------------------------

 

during the applicable reporting period, then such Product shall be deemed to be
sold exclusively for money at the arithmetic mean sales price during the
applicable reporting period generally achieved for such Product in all countries
in which such sale or other disposal occurred when such Product is sold alone
and not with other products (provided, however, that if such Product is not sold
alone in any country, then the Selling Party shall calculate in good faith a
hypothetical market price for the Product, allocating the same proportion of
costs, overhead and profit as are then allocated to all similar substances then
being made and marketed by the Selling Party and having an ascertainable market
price; provided, however, that if the non-Selling Party in good faith disputes
Amgen’s calculation, the Parties shall submit the matter promptly to the
Parties’ Executive Officers).

If a Product either (1) is sold in the form of a combination product containing
both a Product and one or more active pharmaceutical or therapeutic
ingredient(s) as separate molecular entity(ies) that are not a Product; or (2)
is sold in a form that is any combination of a Product and another
pharmaceutical or therapeutic product that contains at least one other active
pharmaceutical or therapeutic ingredient that is not a Product, where such
products are not formulated together but are sold together (e.g., bundled) as a
single product and invoiced as one product (in either case ((1) or (2)), a
“Combination Product”), then the Net Sales of such Product for the purpose of
calculating payments owed under this Agreement for sales of such Product, shall
be determined as follows: first, Selling Party shall determine the actual Net
Sales of such Combination Product (using the above provisions) and then such
amount shall be multiplied by the fraction A/(A+B), where A is the invoice price
of such Product, if sold separately, and B is the total invoice price of the
other active pharmaceutical or therapeutic ingredient(s) in such Combination
Product if sold separately.  If any other active pharmaceutical or therapeutic
ingredient in such Combination Product is not sold separately, Net Sales shall
be calculated by multiplying actual Net Sales of such Combination Product by a
fraction A/C where A is the invoice price of such Product if sold separately and
C is the invoice price of such Combination Product.  If neither such Product nor
any other active pharmaceutical ingredient in such Combination Product is sold
separately, then the adjustment to Net Sales shall be determined by the Parties
in good faith to reasonably reflect the fair market value of the contribution of
such Product in such Combination Product to the total fair market value of such
Combination Product. Notwithstanding the foregoing, Net Sales shall not include
amounts received (whether actually existing or deemed to exist for purposes of
calculation) for Products not packaged for commercial use or distributed for use
in clinical trials.

Section 1.121   “Non-Publishing Party” has the meaning set forth in Section
12.3.

Section 1.122   “Party” and “Parties” has the meaning set forth in the Preamble.

Section 1.123   “Patent Rights” means (a) all patents, priority patent filings
and patent applications, and (b) any divisional, continuation (in whole or in
part), or request for continued examination of any of such patents, and patent
applications, and any and all patents or certificates of invention issuing
thereon, and any and all reissues, reviews, reexaminations, extensions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

Section 1.124   “Paying Party” means, in the case of an Amgen Product or an EGFR
Product, Amgen, and, in the case of a CytomX Product, CytomX.

Section 1.125   “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

--------------------------------------------------------------------------------

 

Section 1.126   “Pharmacovigilance Agreement” has the meaning set forth in
Section 5.4.

Section 1.127   “Phase 1 Clinical Trial” means a human clinical trial of a
Product, the principal purpose of which is a preliminary determination of
safety, tolerability, pharmacological activity or pharmacokinetics in healthy
individuals or patients, and which may include expansion to estimate activity in
a specific patient cohort, or similar clinical study prescribed by the
Regulatory Authorities, and that satisfies the requirements of 21 C.F.R.
§ 312.21(a) or its non-U.S. equivalents.  For clarity, a clinical trial that is
commonly referred to as a “Phase 1b” clinical trial (including the EGFR Cohort
Expansion Study) shall be considered a Phase 1 Clinical Trial.

Section 1.128   “Phase 2 Clinical Trial” means a human clinical trial of a
Product (whether a standalone trial or a stage of a “Phase 2/3” clinical trial
described in the protocol as the “Phase 2 portion”) the principal purpose of
which is (a) (1) to evaluate the clinical efficacy, safety, pharmacodynamics or
biological activity of such Product in the target patient population as its
primary endpoint or (2) determine anti-cancer activity in the applicable tumor
type as its primary endpoint (as described in the protocol), in each case of
clause (1) and (2), and is prospectively designed to generate sufficient data
that may permit commencement of a Phase 3 Clinical Trial, and (b) that satisfies
the requirements of 21 C.F.R. § 312.21(b) or its non-U.S. equivalents.  For
clarity, a clinical trial that is commonly referred to as a “Phase 1b” clinical
trial (including the EGFR Cohort Expansion Study) shall not be considered a
Phase 2 Clinical Trial.

Section 1.129   “Phase 3 Clinical Trial” means a human clinical trial of a
Product (whether a standalone trial or a stage of a “Phase 2/3” clinical trial
described in the protocol as the “Phase 3 portion”): (a) (1) with a defined dose
or a set of defined doses of such Product designed to establish statistically
significant efficacy and safety of such Product for the purpose of enabling the
preparation and submission of a BLA to the competent Regulatory Authorities in a
country of the Territory, or (2) where the results of such clinical trial are
intended (if successful) to be used to establish both safety and efficacy of
such Product in patients which are the subject of such trial and serve as the
basis for initial or supplemental Marketing Approval of such Product, and (b)
that satisfies the requirements of 21 CFR § 312.21(c) or its non-U.S.
equivalents.

Section 1.130   “Preclinical Development” means, with respect to a particular
Program, any research, preclinical and process development activities relating
to a Program (including GLP Toxicology Studies, non-GLP toxicology studies, GMP
manufacturing and non-GMP manufacturing), as set forth in the Preclinical
Development Plan and up to and including the filing of an IND for a Product
within such Program.

Section 1.131   “Preclinical Development Plan” means, the comprehensive plan,
overall strategy and timelines, and any updates thereto, for the Preclinical
Development of Products directed against the applicable Collaboration Target for
a Program, including a description of the Preclinical Development activities;
expected timelines; preclinical, manufacturing, regulatory, as well as product
risk assessment planned activities; the Format for such Products; and issuance
of the Final Report by CytomX to Amgen.  The Preclinical Development Plan shall
include, but not be limited to, a reasonably detailed description of the
schedule of work activity and the responsibility therefor. As the circumstances
may require, the JSC may propose from time to time amendments to the Preclinical
Development Plan.  For each Collaboration Target, the initial Preclinical
Development Plan is as set forth on Exhibit C-2.  

Section 1.132   “Preclinical Development Term” means, on a Program-by-Program
basis, subject to the early termination of this Agreement, the period from the
Effective Date until completion of the activities contemplated by the
Preclinical Development Plan for such Program.

 

--------------------------------------------------------------------------------

 

Section 1.133   “Probody” means an Antibody linked to a Substrate and a Mask
that is derived from, based on or incorporates CytomX Platform Technology.  

Section 1.134   “Product” means each of the Amgen Products, CytomX Products and
EGFR Products, as well as any Additional Amgen Products.

Section 1.135   “Program” means on a Collaboration Target-by-Collaboration
Target basis, any and all preclinical development, clinical development,
manufacturing and commercialization activities with respect to the Products
directed against such Collaboration Target.  

Section 1.136   “Public Official or Entity” means (a) any officer, employee
(including physicians, hospital administrators, or other healthcare
professionals), agent, representative, department, agency, de facto official,
representative, corporate entity, instrumentality or subdivision of any
government, military or international organization, including any ministry or
department of health or any state-owned or affiliated company or hospital, or
(b) any candidate for political office, any political party or any official of a
political party.

Section 1.137   “Publishing Party” has the meaning set forth in Section 12.3.

Section 1.138   “Receiving Party” has the meaning set forth in Section 12.1.1.

Section 1.139   “Regulatory Authority” means any Governmental Authority or other
authority responsible for granting Marketing Approvals for Products, including
the FDA, EMA and any corresponding national or regional regulatory authorities.

Section 1.140   “Regulatory Exclusivity” means, with respect to a Product, any
exclusive marketing rights or data exclusivity rights conferred by the
applicable Regulatory Authority with respect to such Product, other than a
Patent Right.

Section 1.141   “Regulatory Filing” means any filing with any Governmental
Authority with respect to the research, development, manufacture, distribution,
pricing, reimbursement, marketing or sale of a Product.

Section 1.142   “Release” has the meaning set forth in Section 12.2.2.

Section 1.143   “Reviewing Party” has the meaning set forth in Section 12.2.2.

Section 1.144   “Royalty Term” has the meaning set forth in Section 7.5.2.  

Section 1.145   “Safety Matter” means, with respect to the EGFR Target, a matter
associated with the use of an EGFR Product that would [***].

Section 1.146   “Sale Transaction” has the meaning set forth in Section 14.8.

Section 1.147   “Selling Party” has the meaning set forth in Section 1.120.

Section 1.148   “Share Purchase Agreement” has the meaning set forth in the
recitals.

Section 1.149   “[***]” means with respect to a given [***], a [***] in the
[***] that in its [***] or [***], as reflected in such [***], at the [***] at
the [***].

Section 1.150   “Sublicensee(s)” means a Third Party, other than a Third Party
subcontractor, that has been granted a sublicense under the rights granted to a
Party pursuant to Section 4.1, in accordance with Section 4.2.

Section 1.151   “Substrate” means a peptide linked to an Antibody and to a Mask,
wherein such peptide is capable of being cleaved, reduced, photolyzed or
otherwise separated.

 

--------------------------------------------------------------------------------

 

Section 1.152   “Target” means an antigen expressed on or in a tumor cell.  The
Collaboration Targets are Targets.

Section 1.153   “Termination Party” means (a) Amgen, in the case of termination
by (i) Amgen pursuant to Section 13.3.2 or (ii) CytomX pursuant to Section
13.2.1, and (b) CytomX, in the case of termination by (i) CytomX pursuant to
Section 13.2.2 or (ii) Amgen pursuant to Section 13.3.1.

Section 1.154   “Term” has the meaning set forth in Section 13.1.

Section 1.155   “Territory” means the entire world.

Section 1.156   “The Regents” has the meaning set forth in Section 1.163.

Section 1.157   “Third Party” means a Person other than (a) Amgen or any of its
Affiliates and (b) CytomX or any of its Affiliates.

Section 1.158   “Third Party Acquirer” has the meaning set forth in Section
14.9.

Section 1.159   “Third Party Claim” has the meaning set forth in Section 10.1.1.

Section 1.160   “Tools” means any Patent Rights, Know-How, or other intellectual
property right Covering methods, processes, materials and tools to the extent
applicable to the discovery of Masks or Substrates, or assays of the activity
relating to such discovery, including the cleavage of Substrates, thereof.  A
list of all Patent Rights with respect to Tools is set forth on Exhibit B-2.

Section 1.161   “Third Party IP” has the meaning set forth in Section 7.5.5.

Section 1.162   “[***]” means with respect to a Product a [***]; provided,
however, that [***] the same [***] of [***] another, [***] if [***] are required
[***] or [***].  For example, (a) [***] is a [***] from [***], (b) [***] is a
[***] from [***], and (c) [***] is a [***] from [***], all to the extent that
each [***] a [***] to [***] after an [***] in such [***] is [***].  For the
avoidance of doubt, the Parties agree that [***] of [***] for the [***] shall
not be [***].  

Section 1.163   “UCSB Agreement” means the Exclusive License Agreement, dated
August 19, 2010, between The Regents of the University of California acting
through its Santa Barbara campus (“The Regents”) and CytomX, as amended.

Section 1.164   “UCSB Sublicense Agreement” has the meaning set forth in the
Recitals.

Section 1.165   “U.S.” means the United States of America and its territories
and possessions.

Section 1.166   “Valid Claim” means a claim in an issued and unexpired Patent
Right that has not been disclaimed, revoked, held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
that has not been admitted to be invalid or unenforceable through
re-examination, re-issue, disclaimer or otherwise, or lost in an interference
proceeding; provided, however, that if a claim of a pending patent application
within the Amgen Patents, CytomX Patents or Collaboration Patents shall not have
issued within [***] years after the earliest filing date from which such claim
takes priority, such claim shall not constitute a Valid Claim for the purposes
of this Agreement unless and until a Patent Right issues with such claim (from
and after which time the same would be deemed a Valid Claim).

Article 2.  Research Collaboration

Section 2.1   Management.

 

--------------------------------------------------------------------------------

 

2.1.1Overview. Within [***] days after the Effective Date, the Parties shall
establish a cross-functional, joint steering committee (the “Joint Steering
Committee” or the “JSC”) which shall manage the pre-clinical collaboration
between the Parties.

2.1.2Alliance Managers.  Each of Amgen and CytomX shall appoint one
representative who possesses a general understanding of development, regulatory,
manufacturing and commercialization matters to act as its respective alliance
manager(s) for this relationship (an “Alliance Manager”).  Each Party may
replace its respective Alliance Manager at any time upon written notice to the
other in accordance with this Agreement.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager.  Each
Alliance Manager shall be charged with creating and maintaining a collaborative
work environment within the JSC.  Consistent with the Preclinical Development
Plan, each Alliance Manager will also be responsible for:

 

(a)

providing a primary single point of communication responsible for seeking
consensus both within the respective Party’s organization and together regarding
key strategy and plan issues;

 

(b)

ensuring awareness of the governance procedures and rules set forth herein and
monitoring compliance therewith; and

 

(c)

identifying and raising disputes to the JSC for discussion in a timely manner.

The Alliance Managers shall have the right to attend all JSC and subcommittee
meetings.  In accordance with Section 2.1.3(c), each Alliance Manager may bring
any matter to the attention of the JSC that such Alliance Manager reasonably
believes requires the attention of the JSC.  Within [***] days after the
Effective Date, each Party shall appoint and notify the other Party in writing
of the identity of such Party’s representative to act as its Alliance Manager
under this Agreement.  

2.1.3Joint Steering Committee.

(a)Composition.  The JSC shall be comprised of [***] named representatives [***]
(or such other number as the Parties may agree in writing) in addition to each
Party’s Alliance Manager who are members ex-officio.  The JSC will be led by
[***].  Within [***] days after the Effective Date, each Party shall designate
by written notice to the other Party its initial representatives on the
JSC.  Each Party may replace one or more of its representatives, in its sole
discretion, effective upon written notice to the other Party of such change.
Each Party’s representatives on the JSC, and any replacement for any such
representative, shall be bound by the obligations of confidentiality set forth
in Article 12.  

(b)Function and Powers of the JSC. The JSC shall, consistent with the terms and
conditions set forth in this Agreement:

 

(i)

coordinate the Parties’ activities under this Agreement;

 

(ii)

define the Collaboration EGFR Budget as soon as practicable after the Effective
Date for inclusion in the Preclinical Development Plan and EGFR Initial
Development Plan;

 

--------------------------------------------------------------------------------

 

 

(iii)

define each Program, and prepare and approve (x) the Preclinical Development
Plan for the Programs and any amendments thereto and, with respect to EGFR
Products, create the EGFR Initial Development Plan and Collaboration EGFR
Budget, and update each on an annual basis or as otherwise agreed upon by the
Parties and (y) the EGFR Global Development Plan, or any amendments thereto, and
review progress against the goals in such plans;

 

(iv)

oversee the implementation of the Preclinical Development Plan, the EGFR Initial
Development Plan and the EGFR Global Development Plan and review and serve as a
forum for discussion of the results of the activities being carried out
thereunder including, without limitation, the activities related to the
Exploitation of each EGFR Product;

 

(v)

discuss the Formats for the Products;

 

(vi)

define and coordinate regulatory strategy for IND filing for the EGFR Product;

 

(vii)

establish subcommittees or teams, as appropriate, as described more fully in
Section 2.1.3(d) below;

 

(viii)

direct and oversee any operating subcommittee or team;  

 

(ix)

resolve disputed matters that may arise at the subcommittees or teams;

 

(x)

perform any and all tasks and responsibilities that are expressly attributed to
the JSC under the Agreement; and

 

(xi)

discuss activities to support CytomX’s diligence efforts relating to the
selection of the CytomX Target.

(c)Meetings.  

 

(i)

The JSC shall meet at least [***] per Calendar Quarter or more or less often as
otherwise agreed by the Parties, with the location of such meetings alternating
between locations designated by Amgen and locations designated by CytomX.  The
chairpersons of the JSC shall be responsible for calling meetings on reasonable
prior notice.  Each Party shall use reasonable efforts to make all proposals for
agenda items and to provide all appropriate information with respect to such
proposed items reasonably in advance of the applicable meeting.  The Alliance
Managers may suggest topics for the agenda for JSC meetings by forwarding such
topics and relevant information to the JSC chairpersons.  The chairpersons of
the JSC shall prepare and circulate for review and approval of the Parties
minutes of each meeting.  The Parties shall agree on the minutes of each meeting
as promptly as practicable following such meeting.

 

--------------------------------------------------------------------------------

 

 

(ii)

Representatives of the Parties on the JSC may attend meetings by telephone,
videoconference or in person; provided that each participant in any meeting held
by telephone or videoconference can hear what is said by, and be heard by, all
other participants.  At least [***] JSC meetings per [***] shall be held in
person.  A quorum of the JSC shall exist whenever there is present at a meeting
at least [***] appointed by each Party.

 

(iii)

As appropriate, and provided that not less than [***] days’ prior written notice
has been given to the other Party, other employees of the Parties may attend JSC
meetings as observers, as well as Third Parties; provided, however, that a Party
shall not bring a Third Party to a meeting without the other Party’s prior
consent; and provided further, however,  that each such Third Party (x) shall
not vote or otherwise participate in the decision-making process of the JSC, and
(y) shall be bound by obligations of confidentiality and non-disclosure, and
obligations to assign inventions, consistent with those set forth in Article 8
and  Article 12.  

 

(iv)

Each Party may also call for special meetings of the JSC with reasonable prior
written notice to the other Party (it being agreed that at least [***] days
shall constitute reasonable notice) to resolve particular matters requested by
such Party and within the decision-making responsibility of the JSC.  Each Party
shall be responsible for all of its own expenses incurred in connection with
participating in all such meetings.

(d)Subcommittees.  The JSC may establish and disband such subcommittees as
deemed necessary by the JSC, including a joint research committee (the “Joint
Research Committee” or the “JRC”) and, if CytomX exercises the EGFR
Co-Development Option pursuant to Section 4.5, a joint development committee or
team with respect to the EGFR Products only (the “Joint Development Committee”
or the “JDC”). Each such subcommittee shall consist of the same number of
representatives designated by each Party, which number shall be mutually agreed
by the Parties. Each Party shall be free to change its representatives on
written notice to the other Party or to send a substitute representative to any
subcommittee meeting. Each Party’s representatives and any substitute for a
representative shall be bound by the obligations of confidentiality set forth in
Article 12.  Except as expressly provided in this Agreement, no subcommittee
shall have the authority to bind the Parties hereunder and each subcommittee
shall report to the JSC.  Each Party shall be responsible for all of its own
expenses incurred in connection with participating in all such meetings.  Any
matters arising within a subcommittee that are not resolved by members of such
subcommittee shall be submitted to the JSC for resolution as set forth in
Section 2.1.5.

2.1.4Cooperation.  Each Party shall provide the JSC such information as required
under this Agreement or as otherwise reasonably requested by the other Party and
reasonably available to such Party to enable the other Party to perform its
obligations under this Agreement, in each case relating to the progress against
the goals or performance of activities under the Preclinical Development Plan,
or with respect to EGFR Products, the EGFR Initial Development Plan, the EGFR
Global Development Plan and other agreed upon activities with respect to EGFR
Products.

2.1.5Decisions.  Other than as set forth herein, in order to make any decision
required

 

--------------------------------------------------------------------------------

 

of it hereunder, the JSC must have present (in person, by videoconference or
telephonically) [***].  Decisions of the JSC shall [***], with each Party having
[***].  If a dispute arises that cannot be resolved by a subcommittee, the
Alliance Manager of either Party may cause such dispute to be referred to the
JSC for resolution.  If the JSC [***] or a dispute arises that cannot be
resolved within the JSC (whether the matter originated at the JSC or within a
subcommittee), the JSC representatives of either Party may cause such dispute to
be referred to the Executive Officers for resolution.  Such officers (or their
designees) will in good faith seek to resolve the matter within [***] days after
the matter has been referred to them, or within such longer time periods as the
Parties may mutually agree upon.  In the event that [***] with respect to a
decision after a meeting of the Executive Officers, then the decision will be
made as follows:

(a)[***] shall decide matters with respect to [***] including, for clarity,
[***];

(b)[***] shall decide matters with respect to [***]; and

(c)With respect to the [***]:

 

(i)

[***] shall decide matters with respect to [***] through the [***], other than
[***], which shall be decided by [***]; and

 

(ii)

[***] shall decide matters arising with respect to [***] provided, however, that
[***] shall not have the power to resolve any such matters in a manner that
would [***] to [***] of [***] of the [***] in the [***] for [***] or to [***] or
[***] with respect to [***].  

2.1.6Exceptions.  Notwithstanding the foregoing, [***] in [***] its [***] to
[***] pursuant to Section 2.1.5 shall have [***] to [***].

2.1.7Authority.  The JSC and any subcommittee shall have only the powers
assigned expressly to it in this Article 2 and elsewhere in this Agreement, and
shall not have any power to amend, modify or waive compliance with this
Agreement.  In furtherance thereof, each Party shall retain the rights, powers
and discretion granted to it under this Agreement and no such rights, powers or
discretion shall be delegated or vested in the JSC or subcommittee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.

2.1.8Discontinuation of JSC. The JSC shall continue to exist until the first to
occur of (a) the Parties mutually agreeing to disband the JSC or (b) the later
of (i) completion by the Parties of all of the activities assigned to it under
the Preclinical Development Plan or EGFR Initial Development Plan and (ii) the
[***] of the filing of an IND for all Programs.  Notwithstanding the foregoing,
if CytomX exercises the EGFR Co-Development Option, the JSC shall continue to
exist until termination of this Agreement with respect to the EGFR Target.  

Article 3.  Preclinical development activities

Section 3.1   Preclinical Development of Products.  Within [***] days of the
Effective Date, each Party shall commence Preclinical Development activities
assigned to it under the Preclinical Development Plan.  During the Preclinical
Development Term, each Party shall use its Commercially Reasonable Efforts to
conduct its Preclinical Development activities for the Products in accordance
with the Preclinical Development Plan.  Except as set forth herein with respect
to EGFR Target, [***] with

 

--------------------------------------------------------------------------------

 

respect to the [***] for the [***].  With respect to the EGFR Target, costs with
respect to Preclinical Development shall be borne by the Parties in accordance
with Section 7.3 and consistent with the Collaboration EGFR Budget.  Amgen shall
reasonably cooperate with CytomX to enable CytomX to select the CytomX Target
pursuant to Section 1.61, including, without limitation, by providing diligence
information reasonably requested by CytomX.  The Preclinical Development Plan
will, among other activities, provide for the Parties to conduct activities
necessary to select the appropriate Format for each Product.

Section 3.2   Subcontracting.  Each Party may engage its Affiliates, or Third
Party subcontractors (including contract research organizations and contract
manufacturing organizations) to perform certain of its obligations under this
Agreement; provided, however, that with respect to [***].  Any Third Party
subcontractor to be engaged by a Party to perform such Party’s obligations set
forth in this Agreement will meet the qualifications typically required by such
Party for the performance of work similar in scope and complexity to the
subcontracted activity.  The activities of any such Third Party subcontractors
will be considered activities of such subcontracting Party under this
Agreement.  The subcontracting Party will be responsible for ensuring compliance
by any such Third Party subcontractors with the terms of this Agreement, as if
such Third Party(ies) are such Party hereunder.  Each subcontracting Party will,
and will contractually require that its Affiliates and subcontractors, if any,
conduct the relevant Preclinical Development activities in accordance with such
subcontracting Party’s commitments with respect to such Program.

Section 3.3   Data.  During the Preclinical Development Term, CytomX shall, at
Amgen’s written request, promptly make available to Amgen all data generated
under the Preclinical Development Plan by CytomX and its Affiliates or on their
behalf, related to any and all Programs, as well as all data generated under the
EGFR Initial Development Plan.  During the Preclinical Development Term, Amgen
shall, at CytomX’s written request, promptly make available to CytomX all data
generated under the Preclinical Development Plan by Amgen and its Affiliates or
on their behalf, related to any and all Programs, as well as all data generated
under the EGFR Initial Development Plan.  Additionally, each Party shall provide
to the other Party all other data generated by such Party and its Affiliates or
on their behalf related to any and all Programs, to the extent necessary for the
other Party to provide any support expressly requested by such Party under this
Agreement or as otherwise reasonably required for a Party to perform its
obligations or exercise its rights under this Agreement.  With respect to the
EGFR Program, a Party may provide such data to the other Party via the JSC.

Section 3.4   Exclusivity.  

3.4.1During the Term, [***], itself or through its Affiliates, shall not [***]
of [***] or [***], or [***] or [***] any [***] to [***] or [***] the [***] the
[***] (a) [***] or (b) [***].  The foregoing restriction shall [***] on a [***]
the [***] with respect to [***].  

3.4.2During the period beginning on the [***] and [***] (or, [***] the [***] of
[***] with respect to [***]), [***], itself or through its Affiliates, shall not
[***] of [***] or [***], or [***] or any [***] to [***] or [***], the [***] the
[***] the [***] of [***] that [***] the [***] and [***].  

Section 3.5   Material Transfer.  To facilitate the Preclinical Development,
either Party may provide to the other Party certain materials (including
biological materials or chemical compounds), owned by or licensed to the
supplying Party for use by the other Party in furtherance of Preclinical
Development (such materials provided hereunder are referred to, collectively, as
“Materials”).  Except as otherwise expressly provided under this Agreement, all
such Materials delivered to the other Party shall

 

--------------------------------------------------------------------------------

 

remain the sole property of the supplying Party, shall be used only in
furtherance of the exercise of rights or performance of obligations under this
Agreement and in accordance with this Agreement and solely under the control of
the other Party, shall not be used or delivered to or for the benefit of any
Third Party, except for permitted subcontractors as set forth in Section 3.2,
without the prior written consent of the supplying Party, and shall not be used
in research or testing involving human subjects or in animals intended for food
use, in each case unless otherwise specifically contemplated hereunder), and
will be used in compliance with all applicable Laws.  The provision of Materials
to the receiving Party hereunder does not grant such Party any rights other than
those specifically granted in this Agreement.  Delivery of the Materials shall
be FCA (the supplying Party’s facilities) Incoterms 2010.  The receiving Party
shall bear all responsibility for the shipped Materials thereafter, [***].  The
receiving Party shall be responsible for any and all consents, approvals,
authorizations or other permits necessary for the use, handling, transfer,
and/or storage of the Materials.  The receiving Party shall: (a) receive the
Materials; (b) promptly notify the supplying Party when the Materials have been
received; and (c) forward to the supplying Party any applicable chain of custody
forms, in-transport temperature record(s) and receipt verification documentation
and such other documentation reasonably requested by the supplying Party.  The
receiving Party shall be responsible for import clearance (including preparing
any necessary documentation with respect thereto) and making entry of
shipment.  The supplying Party shall provide the relevant shipping
documentation, pro forma invoice and airway bill, together with such other
documentation necessary for the use, handling, transfer, and/or storage of the
Materials.  The Materials supplied under this Section 3.5 are supplied “as is”
and must be used with prudence and appropriate caution in any experimental work,
since not all of their characteristics may be known.  Except as expressly set
forth herein, THE MATERIALS ARE WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR
ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY,
EXCEPT AS SET FORTH IN Article 9.  During the Preclinical Development Term, for
record-keeping purposes, the Parties shall compile a list (that shall include
the type of material, quantity, shipping date and any other relevant details) on
a Calendar Quarter-by-Calendar Quarter basis setting forth the Materials
provided to/from each Party, which document shall be signed by an authorized
representative of each Party.  For clarity, this Section 3.5 shall apply during
the Preclinical Development Term only, after which the Parties will enter into
an appropriate material transfer agreement with respect to any transfer of
Materials, which agreement will be subject to this Agreement and will be
interpreted consistent with the terms hereof.  

Article 4.  LICENSE GRANT

Section 4.1   License Grant.

4.1.1Preclinical Licenses.  

(a)On a Collaboration Target-by-Collaboration Target basis, during the
applicable Preclinical Development Term, CytomX hereby grants to Amgen a
non-exclusive, worldwide, royalty-free right under CytomX IP solely to conduct
Preclinical Development as contemplated under the applicable Preclinical
Development Plan.

(b)On a Collaboration Target-by-Collaboration Target basis, during the
applicable Preclinical Development Term, Amgen hereby grants to CytomX a
non-exclusive, worldwide, royalty-free right under Amgen IP solely to conduct
Preclinical Development as contemplated under the applicable

 

--------------------------------------------------------------------------------

 

Preclinical Development Plan.  

4.1.2License Grant to Amgen.  Subject to the terms and conditions of this
Agreement, CytomX hereby grants to Amgen (a) an exclusive (even as to CytomX and
its Affiliates, except as expressly set forth herein and subject to CytomX and
its Affiliates retaining the non-exclusive rights reasonably necessary or useful
to perform CytomX’s obligations under the Preclinical Development Plan),
royalty-bearing, sublicenseable (but only in accordance with Section 4.2),
license under the CytomX Patents and CytomX’s interest in the Collaboration
Patents and (b) a non-exclusive, royalty bearing, sublicenseable (but only in
accordance with Section 4.2) license under the CytomX Licensed Know-How and
CytomX’s interest in the Collaboration Know-How, in each case, to Exploit Amgen
Products and EGFR Products in the Licensed Field in the Territory during the
Term.  Notwithstanding the foregoing, the CytomX Licensed Know-How and
Collaboration Know-How shall be sublicenseable only in connection with the
rights of Amgen with respect to Amgen Products and EGFR Products and not with
respect to any other products or services.

4.1.3License Grant to CytomX.  Subject to the terms and conditions of this
Agreement, Amgen hereby grants to CytomX (a) an exclusive (even as to Amgen and
its Affiliates, except as expressly set forth herein and subject to Amgen and
its Affiliates retaining the non-exclusive rights reasonably necessary
or  useful to perform Amgen’s obligations under the Preclinical Development
Plan), royalty-bearing, sublicenseable (but only in accordance with Section
4.2), license under the Amgen Patents and Amgen’s interest in the Collaboration
Patents and (b) a non-exclusive, royalty bearing, sublicenseable (but only in
accordance with Section 4.2) license under the Amgen Licensed Know-How and
Amgen’s interest in the Collaboration Know-How, in each case, to carry out
CytomX’s responsibilities under the EGFR Initial Development Plan and the EGFR
Global Development Plan (if applicable) and to Exploit CytomX Products in the
Licensed Field in the Territory during the Term.  Notwithstanding the foregoing,
the Amgen Licensed Know-How and Collaboration Know-How shall be sublicenseable
only in connection with the rights of CytomX with respect to EGFR Products and
CytomX Products and not with respect to any other products or services.

4.1.4  Limitation.  Notwithstanding anything to the contrary in this Agreement,
in no event shall Amgen, in performing activities under this Agreement, make any
Mask or Substrate, or conduct any Preclinical Development or development
activities that involve attaching a Mask or Substrate to an Antibody or other
Bispecific Product that is directed against a Collaboration Target, analyzing or
optimizing Masks or Substrates, or modifying any Mask or Substrate (such
activities, the “Mask/Substrate Activities”) as enabled by CytomX Platform
Technology.  For clarity, Mask/Substrate Activities includes any activities
related to development, manufacturing, regulatory or related activities, in each
case solely related to Masks or Substrates.  CytomX shall have the sole right,
as between the Parties, to conduct all Mask/Substrate Activities for Products
unless the Parties otherwise agree in writing.

Section 4.2   Sublicenses.

4.2.1Sublicenses by Amgen.  Amgen and its Affiliates shall have the right,
without the prior consent of CytomX, to grant one or more sublicenses under the
licenses granted to Amgen under Section 4.1, in full or in part, by means of
written agreement to Affiliates or Third Parties (with the right to sublicense
through multiple tiers); provided, however, that as a condition precedent to and
requirement of any such sublicense: (a) any such permitted sublicense shall be
consistent with and subject to the terms and conditions of this Agreement; and
(b) Amgen will continue to be responsible for full performance of

 

--------------------------------------------------------------------------------

 

Amgen’s obligations under the Agreement and will be responsible for all actions
of such Sublicensee as if such Sublicensee were Amgen hereunder.  Amgen shall
notify CytomX if Amgen grants to a Third Party a sublicense to develop and/or
commercialize EGFR Products, specifying the identity of such Third Party and the
scope and territory of such sublicense.

4.2.2Sublicenses by CytomX.  CytomX and its Affiliates shall have the right,
without the prior consent of Amgen, to grant one or more sublicenses under the
licenses granted to CytomX under Section 4.1, in full or in part, by means of
written agreement to Affiliates or Third Parties (with the right to sublicense
through multiple tiers); provided, however, that as a condition precedent to and
requirement of any such sublicense: (a) any such permitted sublicense shall be
consistent with and subject to the terms and conditions of this Agreement; and
(b) CytomX will continue to be responsible for full performance of CytomX’s
obligations under the Agreement and will be responsible for all actions of such
Sublicensee as if such Sublicensee were Amgen hereunder.

Section 4.3   Transfer of Know-How. As promptly as practicable following the
Effective Date, the Parties shall agree on processes for the transfer of other
Amgen Licensed Know-How and other CytomX Licensed Know-How to the extent such
Know-How is reasonably necessary to the other Party to perform its obligations
or exercise its rights under this Agreement, and each Party shall transfer such
Know-How to the other Party.

Section 4.4   Amgen Expansion Option.  

4.4.1Until the [***] anniversary of the Effective Date, Amgen shall have the
right to elect to select up to two (2) additional Targets (each an “Additional
Amgen Target”) for inclusion under this Agreement, exercisable upon [***] days’
prior notice (the “Amgen Expansion Option”).  

4.4.2CytomX and the Gatekeeper shall maintain an up-to-date list of Targets that
are not Available until the [***] or, as applicable, until the time period for
the process of nomination and qualification of proposed Additional Amgen Targets
expires pursuant to this Section 4.4.2.  To nominate an Additional Amgen Target,
Amgen shall provide the Gatekeeper and CytomX a notice of exercise of the Amgen
Expansion Option, and in its notice to the Gatekeeper, Amgen shall specify its
proposed Additional Amgen Target(s).  The Gatekeeper shall provide written
notice to CytomX and Amgen within [***] days of receipt thereof as to whether
such proposed Additional Amgen Target(s) is Available.  If the Gatekeeper
determines that a proposed Additional Amgen Target is Available, then CytomX
shall so notify Amgen and Amgen shall pay to CytomX the Amgen Expansion Option
fee in accordance with Section 7.2.  If any such proposed Additional Amgen
Target is determined by the Gatekeeper not to be Available, then Amgen shall
have the option to continue to nominate another proposed Additional Amgen Target
until up to two (2) Additional Amgen Targets nominated by Amgen are determined
to be Available, it being understood that the process of nomination and
qualification of proposed Additional Amgen Targets may extend beyond [***] as
long as Amgen exercised the Amgen Expansion Option prior to such [***]; provided
that if the process of selection and qualification of proposed Additional Amgen
Targets extends beyond the [***], and if the Gatekeeper provides written notice
to Amgen that a proposed Additional Amgen Target is not Available pursuant to
this Section 4.4.2, Amgen must propose another Amgen Additional Target, if any,
within [***] days after receiving such notice, and provided, further, that in no
event shall Amgen’s right to propose any Additional Amgen Target extend beyond
the date that is [***] days after the [***].  The JSC shall within [***] days
after the Gatekeeper confirms that the relevant Additional Amgen Target(s) is
Available generate a Preclinical Development Plan for such Additional Amgen
Target(s) in accordance with Section 2.1.3(b), provided that CytomX’s
obligations under such

 

--------------------------------------------------------------------------------

 

Preclinical Development Plan shall not be materially different in nature than
CytomX’s obligations under the Preclinical Development Plan for the initial
Amgen Target.  Bi-Specific Products directed against such Additional Amgen
Target and [***], having Formats selected pursuant to activities under the
Preclinical Development Plan, shall be referred to as “Additional Amgen
Products”, and the terms of this Agreement that apply to Amgen Products and the
Amgen Target shall also apply to each Additional Amgen Target (and corresponding
Additional Amgen Products), mutatis mutandis, on an Additional Amgen
Target-by-Additional Amgen Target basis.  For the avoidance of doubt, from and
after Amgen’s exercise of the Amgen Expansion Option with respect to an
Additional Amgen Target, the definition of “Amgen Target” shall be expanded to
include such Additional Amgen Target, and the definition of “Amgen Product”
shall be expanded to include all such Additional Amgen Products.  

Section 4.5   EGFR Co-Development Option.  From the EGFR Cohort Expansion Study
Completion until the date that is [***] days thereafter (the “EGFR
Co-Development Option Period”), CytomX shall have the right to elect to
participate in the global co-development of EGFR Products with Amgen,
exercisable upon written notice provided to Amgen during such EGFR
Co-Development Option Period (the “EGFR Co-Development Option”).  If CytomX so
exercises its EGFR Co-Development Option, the provisions set forth in Section
7.3.3 and Exhibit E hereto regarding profit and loss sharing shall apply to EGFR
Products in the U.S.

Section 4.6   No Other Rights No right or license under any Patent Rights or
other intellectual property rights of a Party is granted or shall be granted by
implication to the other Party, and each Party covenants not to practice or use
any Patent Rights or other intellectual property rights of the other Party
except pursuant to the licenses expressly granted in this Agreement or any other
written agreement between the Parties.  All such rights or licenses are or shall
be granted only as expressly provided in the terms of this Agreement.

Article 5.  Regulatory Matters

Section 5.1   Amgen Responsibilities.  Except as provided under Section 5.2,
Amgen will be solely responsible for the preparation, submission and maintenance
of all Regulatory Filings and obtaining all Marketing Approvals with respect to
Amgen Products and EGFR Products.  CytomX will cooperate with Amgen, at Amgen’s
reasonable request, with respect to any regulatory matters related to Amgen
Products and EGFR Products for which Amgen is responsible hereunder.  Except as
provided under Section 5.2, Amgen will own all right, title and interest in and
to any and all Regulatory Filings and Marketing Approvals directed to Amgen
Products and EGFR Products and all such Regulatory Filings and Marketing
Approvals will be held in the name of Amgen or its designee, and CytomX will
execute all documents and take all actions as are reasonably requested by Amgen
to vest such title in Amgen or such designee, as applicable.

Section 5.2   CytomX Responsibilities.  CytomX will be solely responsible for
(a) the preparation, submission and maintenance of all Regulatory Filings and
obtaining all Marketing Approvals with respect to CytomX Products and (b)
notwithstanding anything to the contrary in Section 5.1 and subject to Section
2.1.3(b), the preparation, submission and maintenance of the IND for the first
EGFR Product (the “First EGFR Product IND”).  Amgen will cooperate with CytomX,
at CytomX’s reasonable request, with respect to any regulatory matters related
to CytomX Products and EGFR Products for which CytomX is responsible
hereunder.  CytomX will own all right, title and interest in and to (i) any and
all Regulatory Filings and Marketing Approvals directed to CytomX Products and
(ii) the First EGFR Product IND; provided that CytomX shall transfer the First
EGFR Product IND to Amgen within [***] days after

 

--------------------------------------------------------------------------------

 

the EGFR Cohort Expansion Study Completion. All such Regulatory Filings and
Marketing Approvals in (i) and (ii) will be held in the name of CytomX or its
designee, and Amgen will execute all documents and take all actions as are
reasonably requested by CytomX to vest such title in CytomX or its designee, as
applicable.  Notwithstanding the foregoing, with respect to EGFR Products, if
requested by CytomX, Amgen shall provide for one (1) representative to be
present at any meetings that CytomX may have with Regulatory
Authorities.  CytomX shall promptly provide Amgen with copies of any material
correspondence with Regulatory Authorities and Amgen shall be entitled to review
and comment on such correspondence.

Section 5.3   Regulatory Updates.  Amgen shall keep CytomX reasonably informed
of all material regulatory developments relating to Amgen Products and EGFR
Products for which Amgen is responsible hereunder, and CytomX shall keep Amgen
reasonably informed of all material regulatory developments relating to CytomX
Products and EGFR Products during the time in which CytomX is responsible
therefor hereunder, in each case in the Territory through the annual development
reports under Section 6.3.

Section 5.4   Pharmacovigilance.  Reasonably prior to any Party’s Initiation of
any clinical study of any Product, the Parties shall define and allocate each
Party’s responsibilities with respect to pharmacovigilance activities for each
type of Product and, if the Parties deem necessary, enter into a written
agreement with the respect to the same (the “Pharmacovigilance
Agreement”).  These responsibilities shall include adhering to mutually
acceptable guidelines and procedures for the receipt, investigation, recording,
communication, and exchange (as between the Parties) of adverse event reports,
pregnancy reports, and any other information concerning the safety and
benefit-risk profile of the Products. Such guidelines and procedures shall be in
accordance with, and enable the Parties and their Affiliates to fulfill, local
and international regulatory reporting obligations to Governmental
Authorities.  Furthermore, such agreed procedures shall be consistent with
relevant International Conference on Harmonisation (of Technical Requirements
for Registration of Pharmaceuticals for Human Use) (ICH) guidelines, except
where in terms of reporting said guidelines may conflict with existing local
regulatory safety reporting requirements, in which case local reporting
requirements shall prevail.  To the extent the Parties enter into a
Pharmacovigilance Agreement, each Party hereby agrees to comply with its
respective obligations under the Pharmacovigilance Agreement (as the Parties may
agree to modify it from time to time) and to cause its Affiliates and
Sublicensees to comply with such obligations.  

Section 5.5   Right of Reference.  Each Party shall have the right to
cross-reference, file or incorporate by reference any Regulatory Filing and any
data contained therein made by the other Party for any Product that is
reasonably necessary to support Regulatory Filings that the first Party is
permitted to make under this Agreement and to enable such first Party to fulfill
its obligations or exercise its rights under this Agreement; provided, however,
a Party shall not have the right to access directly such other Party’s
manufacturing, device or other proprietary information within such Regulatory
Filing or data.  

Article 6.  Development, manufacture and commercialization matters

Section 6.1   General.  

6.1.1Amgen Products. Following the Effective Date and at all times during the
Term (except with respect to Preclinical Development activities conducted by
each Party pursuant to the Preclinical Development Plan), Amgen shall be
responsible for, and shall bear all costs associated with, the development,
manufacture and commercialization of Amgen Products, including development,
distribution, marketing and sales activities.  For clarity, after completion of
the Preclinical Development

 

--------------------------------------------------------------------------------

 

Plan, Amgen shall continue to have the right to conduct preclinical development
with respect to all Amgen Products.  Subject to the terms of this Agreement,
[***].  Following the Effective Date and during the [***] day period following
expiration of the Preclinical Development Term, CytomX will promptly transfer to
Amgen all CytomX Licensed Know-How as is reasonably necessary or useful for
Amgen to develop and seek Marketing Approval for the Amgen Products, including
all materials for supporting regulatory filings consistent with Amgen’s
obligations under Article 5.

6.1.2CytomX Products.  Following the Effective Date and at all times during the
Term (except with respect to Preclinical Development activities conducted by
each Party pursuant to the Preclinical Development Plan), CytomX shall be
responsible for, and shall bear all costs associated with, the development,
manufacture and commercialization of CytomX Products, including development,
distribution, marketing and sales activities.  For clarity, after completion of
the Preclinical Development Plan, CytomX shall continue to have the right to
conduct preclinical development with respect to all CytomX Products.  Subject to
the terms of this Agreement, [***].  Following the Effective Date and during the
[***] day period following expiration of the Preclinical Development Term, Amgen
will promptly transfer to CytomX all Amgen Licensed Know-How as is reasonably
necessary or useful for CytomX to develop and seek Marketing Approval for the
CytomX Products, including all materials for supporting regulatory filings
consistent with CytomX’s obligations under Article 5.

6.1.3EGFR Products.  Following the Effective Date and at all times during the
Term (except with respect to Preclinical Development and clinical activities
conducted by each Party pursuant to the Preclinical Development Plan and EGFR
Initial Development Plan, and except as set forth in clauses (a) and (b) below),
Amgen shall be responsible for, and shall bear all costs associated with, the
development, manufacture and commercialization of EGFR Products, including
development, distribution, marketing and sales activities.  For clarity, after
completion of the Preclinical Development Plan, and notwithstanding any
activities conducted by CytomX pursuant to the EGFR Initial Development Plan,
Amgen shall continue to have the right to conduct preclinical and clinical
development with respect to all EGFR Products.  Subject to the terms of this
Agreement, [***].  After completion of CytomX’s activities as set forth in the
Preclinical Development Plan and EGFR Initial Development Plan, CytomX will
promptly transfer to Amgen all CytomX Licensed Know-How as is reasonably
necessary or useful for Amgen to develop and seek Marketing Approval for the
EGFR Products, including all materials for supporting regulatory filings
consistent with Amgen’s obligations under Article 5.  Notwithstanding the
foregoing:

(a)CytomX shall be responsible for conducting any EGFR Dose Escalation Study and
any EGFR Cohort Expansion Study pursuant to the EGFR Initial Development Plan,
with costs borne by the Parties in accordance with Section 7.3.2.

(b)At least [***] days prior to the anticipated EGFR Cohort Expansion Study
Completion and subject to Section 4.5, the JSC shall agree on a global
development plan for EGFR Products (the “EGFR Global Development Plan”), which
shall include a description of development, clinical, manufacturing and
regulatory activities up to receipt of Marketing Approval for an EGFR Product,
and related expected timelines therefor.  The EGFR Global Development Plan shall
also include, but not be limited to, a reasonably detailed description of the
schedule of work activities, the responsibility for the work activities and an
associated budget.  As the circumstances may require, the JSC may propose from
time to time amendments to the EGFR Global Development Plan in accordance with
Section 2.1.3.

 

--------------------------------------------------------------------------------

 

Section 6.2   Diligence.  Amgen shall (directly and/or through one or more
Affiliates and/or Sublicensees) use Commercially Reasonable Efforts to develop,
seek Marketing Approval of and commercialize at least one (1) Amgen Product and
one (1) EGFR Product in the Territory.  CytomX shall (directly and/or through
one or more Affiliates and/or Sublicensees) use Commercially Reasonable Efforts
to (a) develop, seek Marketing Approval of and commercialize at least one (1)
CytomX Product in the Territory, and (b) carry out its obligations hereunder
(including in the event CytomX exercises the EGFR Co-Development Option) with
respect to EGFR Products.  Each Party shall use Commercially Reasonable Efforts
to carry out its obligations under the Preclinical Development Plan and, in the
case of CytomX, the EGFR Initial Development Plan.

Section 6.3   Reports.  During the Term until such Product receives Marketing
Approval, Amgen shall provide CytomX with (a) reports [***] per Calendar Year of
the status of Amgen’s and its Affiliates’ and Sublicensees’ activities related
to the Exploitation of each Amgen Product [***] and (b) updates to the JSC [***]
per Calendar Quarter of the status of Amgen’s and its Affiliates’ and
Sublicensees’ activities related to the Exploitation of each EGFR Product [***];
provided, however, that if CytomX does not exercise the EGFR Co-Development
Option, Amgen shall provide to CytomX reports of the status of such activities
related to the Exploitation of each EGFR Product in the manner described in
Section 6.3(a).  All reports and other Information provided by Amgen under this
Section 6.3 will be Amgen’s Confidential Information subject to the terms of
Article 12.  During the Term until a CytomX Product receives Marketing Approval,
CytomX shall provide Amgen with reports [***] per Calendar Year of the status of
CytomX’s and its Affiliates’ and Sublicensees’ activities related to the
Exploitation of CytomX Products [***].  All reports and other Information
provided by Amgen under this Section 6.3 will be CytomX’s Confidential
Information subject to the terms of Article 12.

Article 7. FEES, ROYALTIES, & PAYMENTS

Section 7.1   Upfront Payment.  As partial consideration for the rights granted
by CytomX to Amgen pursuant to the terms of this Agreement, for access to the
CytomX Platform Technology and CytomX undertaking its responsibilities under
this Agreement, Amgen shall pay to CytomX a non-refundable, non-creditable
payment equal to Forty Million Dollars ($40,000,000) within [***] days after the
Effective Date.  Amgen shall also purchase the CytomX Common Stock pursuant to
Section 2.1 of the Share Purchase Agreement.

Section 7.2   Amgen Expansion Option.  In the event that Amgen exercises the
Amgen Expansion Option pursuant to Section 4.4 with respect to an Additional
Amgen Target, Amgen shall pay CytomX a one-time, non-refundable and
non-creditable option exercise payment of [***] for each such Additional Amgen
Target that becomes an Amgen Target pursuant to Section 4.4, within [***] days
after CytomX provides Amgen with written confirmation that the proposed
Additional Amgen Target is Available pursuant to Section 4.4.

Section 7.3   EGFR Costs.  

7.3.1EGFR Preclinical Development Costs.  With respect to the EGFR Target, upon
approval by the JSC of the Preclinical Development Plan, CytomX shall be
responsible for (a) [***] of CytomX’s out-of-pocket costs and expenses for
Preclinical Development (other than for the conduct of GLP Toxicology Studies),
and (b) [***] of CytomX’s out-of-pocket costs expenses incurred to conduct the
GLP Toxicology Studies.  Amgen shall be responsible for [***] and [***]
Preclinical Development, as well as [***] of [***] and [***] and [***] and [***]
for [***] to the [***] the [***] in this Section 7.3.1.  CytomX shall have the
right to invoice Amgen for such [***] described in the immediately

 

--------------------------------------------------------------------------------

 

preceding sentence, and Amgen shall pay such amounts within [***] days after
receipt of such invoice.  For clarity, [***] of a Party with respect to
activities under the Preclinical Development Plan [***].  For clarity, other
than with respect to the Parties’ obligations under this Section 7.3.1 or as
expressly set forth in Sections 7.3.2 and 7.3.3, Amgen shall be responsible for,
and shall bear all costs associated with, the development and commercialization
of the Amgen Products and the EGFR Products and CytomX shall be responsible for,
and shall bear all costs associated with, the development and commercialization
of the CytomX Products.

7.3.2Certain CytomX EGFR Costs.  CytomX shall be responsible for the costs and
expenses of the Parties (i.e., [***]) with respect to the first EGFR Dose
Escalation Study and the first EGFR Cohort Expansion Study; provided, however,
that CytomX shall only be responsible for any such costs and expenses incurred
in relation to the first [***] patients in the EGFR Dose Escalation Study and
first [***] patients in the EGFR Cohort Expansion Study, and Amgen shall be
responsible for any such costs and expenses incurred in relation to any
additional patients above such amounts in each such study to the extent the
inclusion of such additional patients is consistent with the EGFR Initial
Development Plan approved by the JSC or as otherwise agreed by the Parties.

7.3.3EGFR Product U.S. Profit Share.  Upon exercise by CytomX of the EGFR
Co-Development Option, the provisions of Exhibit E shall apply to the Parties,
including with respect to annual Net Sales of EGFR Products in the U.S. in lieu
of the royalty provision in Section 7.5.3(c), which for clarity shall still
apply to annual Net Sales of EGFR Products in the Territory other than the U.S.

Section 7.4   Milestone Payments.  

7.4.1Amgen Products.  On an Amgen Target-by-Amgen Target basis, Amgen shall pay
to CytomX one-time milestone payments (“Milestone Payments”) following the first
occurrence of the corresponding milestone events (“Milestone Events”) with
respect to an Amgen Product directed against a distinct Amgen Target and [***]
for which such Milestone Event is achieved, as set forth in the following
tables:  

Development and Regulatory Milestone Events

 

Milestone Event

Milestone Payment

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

--------------------------------------------------------------------------------

 

 

Commercial Milestone Events

 

Milestone Event

 

Milestone Payment

 

[***]

[***]

[***]

[***]

 

* Payable on an On an Amgen Target-by-Amgen Target basis for Amgen Products
directed against a distinct Amgen Target and [***].

7.4.2CytomX Products.  CytomX shall pay to Amgen one-time Milestone Payments
following the first occurrence of the corresponding Milestone Events with
respect to CytomX Products, as set forth in the following tables:

Development and Regulatory Milestone Events

 

Milestone Event

Milestone Payment

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Commercial Milestone Events

 

Milestone Event

 

Milestone Payment

 

[***]

[***]

 

--------------------------------------------------------------------------------

 

Milestone Event

 

Milestone Payment

 

[***]

[***]

 

7.4.3EGFR Products.  Amgen shall pay to CytomX one-time Milestone Payments
following the first occurrence of the corresponding Milestone Events with
respect to EGFR Products, as applicable, as set forth in the following tables:

Development and Regulatory Milestone Events

 

Milestone Event

Milestone Payment

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Commercial Milestone Events

 

Milestone Event

 

Milestone Payment

 

[***]

[***]

[***]

[***]

 

7.4.4If a Milestone Event is achieved prior to the achievement of the preceding
Milestone Event set forth in the relevant chart (i.e., if a lower-listed
Milestone Event is achieved before a

 

--------------------------------------------------------------------------------

 

Milestone Event that is listed higher up in the relevant chart), then upon
achievement of the relevant Milestone Event, all preceding Milestone Events set
forth in the relevant chart shall become due and payable; provided, however,
that a Milestone Payment in respect of a Milestone Event for [***] shall only be
paid upon achievement of [***], as applicable, and not earlier, notwithstanding
the order in which it is listed on the chart.  For example, if the [***] prior
to the [***] for such [***] set forth in the relevant chart to be paid upon
[***] shall be paid at the same time as is the [***] to be paid upon
[***].  Furthermore, if a given [***], but the [***], the amount payable to a
Party upon [***] for [***] for the [***] shall become due (and all amounts for
Milestone Events that have not yet been paid for [***] that precede the
Milestone Payment due upon [***] for [***] shall also become payable upon
[***].  For a particular Program, the Paying Party shall pay to the non-Paying
Party the applicable Milestone Payment in the manner described below after the
first occurrence of such applicable Milestone Event with respect to a Product
with such Program.  For clarity, each Milestone Payment is payable only once
with respect to a given Collaboration Target.  The maximum amount payable for
Amgen Products under this Section 7.4 is [***] Amgen Product directed against a
distinct Amgen Target and [***] (i.e., up to [***] Amgen Products, if Amgen
exercises the Amgen Expansion Option for two (2) Additional Amgen Targets).  For
CytomX Products, the maximum amount payable under this Section 7.4 is Two
Hundred Three Million Dollars ($203,000,000).  For EGFR Products, the maximum
amount payable under this Section 7.4 is Four Hundred Fifty-Five Million Dollars
($455,000,000). No Milestone Payment shall be payable for subsequent or repeated
achievements of such Milestone Event with one or more of the same or different
Products directed against a distinct Collaboration Target within a
Program.  Each of the Milestone Payments shall be non-refundable and
non-creditable.  The Paying Party shall report to the non-Paying Party its
achievement of each Milestone Event for which payment to the non-Paying Party is
due, reasonable promptly after the Paying Party determines such achievement has
occurred, but in no event later than [***] days after such achievement of such
Milestone Event, and the non-Paying Party shall invoice the Paying Party for the
applicable Milestone Payment.  The Paying Party will pay each such invoice
within [***] days of its receipt thereof.

Section 7.5   Royalties.  

7.5.1Royalties.  Subject to the provisions of this Section 7.5 (including
Section 7.5.3(c)), Amgen shall pay to CytomX, with respect to Amgen Products and
EGFR Products, and CytomX shall pay to Amgen, with respect to CytomX Products,
on a Product-by-Product and country-by-country basis, royalties on annual Net
Sales of Amgen Products, EGFR Products or CytomX Products, as applicable, during
the applicable Royalty Term, calculated as set forth in Section
7.5.3.  Royalties will be payable on a Calendar Quarter-by-Calendar Quarter
basis and any such payments shall be made within [***] days after the end of the
Calendar Quarter during which the applicable Net Sales of Amgen Products, EGFR
Products or CytomX Products, as applicable, occurred.  

7.5.2Royalty Term.  A Party’s obligation to pay royalties with respect to a
Product in a particular country shall commence upon the First Commercial Sale of
such Product in such country and shall expire on a country-by-country and
Product-by-Product basis on the latest of (a) [***] on [***] of the [***] (i)
[***] or [***] or (ii) [***] or [***], (b) [***] for [***] and (c) the twelfth
(12th) anniversary of the First Commercial Sale of such Product in such country
(the “Royalty Term”).

7.5.3Royalty Rates.  The royalty rates payable under Section 7.5.1 shall be
calculated as follows:

(a)With respect to Amgen Products:



 

--------------------------------------------------------------------------------

 

Aggregate Annual Net Sales of an Amgen Product

Royalty Rate

Portion of aggregate annual Net Sales less than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***] and less
than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***] and less
than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***]

[***]%

*Such royalties shall be calculated on an Amgen Target-by-Amgen Target basis for
Amgen Products directed against a distinct Amgen Target and [***].

(b)With respect to CytomX Products:

Aggregate Annual Net Sales of a CytomX Product

Royalty Rate

Portion of aggregate annual Net Sales less than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***] and less
than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***] and less
than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***]

[***]%

 

(c)With respect to EGFR Products; provided, however, that if CytomX exercises
the EGFR Co-Development Option, the royalties in this Section 7.5.3(c) shall not
be payable on annual Net Sales of EGFR Products in the U.S. and shall be payable
on annual Net Sales of EGFR Products in the Territory other than in the U.S.,
and instead the provisions of Section 7.3.3 and Exhibit E shall apply with
respect to annual Net Sales of EGFR Products in the U.S.:



 

--------------------------------------------------------------------------------

 

Aggregate Annual Net Sales

of an EGFR Product

Royalty Rate

Portion of aggregate annual Net Sales less than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***] and less
than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***] and less
than $[***]

[***]%

Portion of aggregate annual Net Sales greater than or equal to $[***]

[***]%

 

For the avoidance of doubt, for all royalty payments pursuant to this Section
7.5.3, if the sale of a Product is Covered by more than one Valid Claim, the
above royalty shall be paid only once.

7.5.4Royalty Reduction.  On [***], in the event that the [***] of [***] of
(a) [***] or [***] (in the case of an [***]) [***] or (b) [***] or [***] (in the
case of a [***]) [***], then the royalty rates set forth in Section 7.5.3 with
respect to Net Sales for such Product [***] shall be reduced by [***], effective
as of the date [***] of (i) [***] or [***] (in the case of [***] or [***]) [***]
or (ii) [***] or [***] (in the case of [***]) [***].  

7.5.5Third Party Intellectual Property.  In the event that a Third Party
Controls intellectual property that is reasonably necessary for the Exploitation
of a Product, including, without limitation, intellectual property that Covers a
particular Format, the Paying Party shall have the right (but not the
obligation) to obtain a license to such Third Party intellectual property
(collectively, “Third Party IP”).  In such event, [***] of the royalties,
milestones or other payments that the Paying Party [***] to such Third Party for
the Exploitation of such Product in a country during a Calendar Quarter may be
credited against royalties otherwise payable by the Paying Party to the
non-Paying Party under Section 7.5.1 for such Product in such country in such
Calendar Quarter.  Notwithstanding the foregoing, and subject to Section 7.5.6,
if CytomX obtains a license to Third Party IP that Covers [***], CytomX may
elect to credit [***] of the royalties, milestones or other payments that CytomX
as the Paying Party [***] to such Third Party for the Exploitation of such
CytomX Product in a country against royalties otherwise payable by CytomX to
Amgen under Section 7.5.1 for such CytomX Product in such country in such
Calendar Quarter, provided that CytomX has first reasonably determined [***].  

7.5.6Maximum Reduction.  Subject to Section 2.3 of Exhibit E, the maximum
aggregate reduction with respect to any Product during the applicable Royalty
Term pursuant to Section 7.5.4 and Section 7.5.5 (alone or in combination) shall
be capped at [***] of the rates set forth in Section 7.5.3.  Notwithstanding the
foregoing, if CytomX obtains a license to Third Party IP that Covers [***],
CytomX may elect to credit [***] of the royalties, milestones or other payments
that CytomX as the Paying Party actually pays to such Third Party for the
Exploitation of such CytomX Product in a country against

 

--------------------------------------------------------------------------------

 

royalties otherwise payable by CytomX to Amgen under Section 7.5.1 for such
CytomX Product in such country in such Calendar Quarter, provided that CytomX
has first reasonably determined [***].  

7.5.7Mutual Convenience of the Parties.  The royalty and other payment
obligations set forth hereunder have been agreed to by the Parties for the
purpose of reflecting and advancing their mutual convenience, including the ease
of calculating and paying royalties and other amounts required hereunder.  

Section 7.6   Invoicing.  To the extent an invoice is required to be submitted
hereunder, such invoice shall be addressed to:

If Amgen is the Paying Party:

 

Amgen Inc.

[***]

[***]

[***]

[***].

 

If CytomX is the Paying Party:

 

CytomX Therapeutics, Inc.

[***]

[***]

[***]

[***]

 

Section 7.7   Method of Payment.  Unless otherwise agreed by the Parties, all
payments due from the Paying Party under this Agreement shall be paid in U.S.
Dollars by wire transfer or electronic funds transfer of immediately available
funds to an account designated by the non-Paying Party.  After the First
Commercial Sale of the first Product by a Party and until expiration of the last
Royalty Term for a Product of such Party, such Party shall prepare and deliver
to the other Party reports of the sale of Products by the Selling Parties for
each Calendar Quarter together with the corresponding royalty payment or other
consideration to be paid to the non-Paying Party in accordance with Section
7.5.1, specifying on a Product-by-Product and country-by-country basis, a
detailed and itemized calculation of Net Sales.

Section 7.8   Currency Conversion.  All royalties shall be payable in full in
U.S. Dollars.  Any sales of Products incurred in a currency other than U.S.
Dollars shall be converted to the U.S. Dollar equivalent using the Paying
Party’s then-current standard exchange rate methodology as applied to its
external reporting for the conversion of foreign currency sales into U.S.
Dollars consistent with GAAP.

Section 7.9   Records and Audits.  Each Party will keep complete and accurate
records of payments required under this Agreement for a period of [***] years
after the end of the Calendar Year in which any such payment was due.  Each
Party will have the right, once annually at its own expense, to have a
nationally recognized, independent, certified public accounting firm, selected
by it and subject to the other Party’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed), review any such records of the
other Party and its Affiliates (the “Audited Party”) in the location(s) where

 

--------------------------------------------------------------------------------

 

such records are maintained by the Audited Party upon reasonable written notice
(which shall be no less than [***] days’ prior written notice) and during
regular business hours and under obligations of strict confidence, for the sole
purpose of verifying the basis and accuracy of payments made under this
Agreement within the [***] year period preceding the date of the request for
review. Each Party shall require its Sublicensees to retain and provide to such
Party all records of payments that such Party would be required to keep as if
sales of Product by such Sublicensees were sales of Product by such Party, to
enable the other Party to audit such records pursuant to this Section 7.9.  No
Calendar Year will be subject to audit under this Section 7.9 more than
[***].  The Audited Party will receive a copy of each such report concurrently
with receipt by the non-Audited Party, and such accounting firm shall report to
the Parties only whether or not such calculations are correct and the amount of
any discrepancy.  No other information shall be shared.  Each Party agrees to
treat the results of any such review of the other Party’s records under this
Section 7.9 as Confidential Information of the other Party and subject to the
terms of Article 12.  Should such inspection lead to the discovery of a
discrepancy to the non-Audited Party’s detriment, the Audited Party will, within
[***] days after receipt of such report from the accounting firm, pay any
undisputed amount of the discrepancy together with interest at the rate set
forth in Section 7.10.  [***] under this Section 7.9 will [***] of (a) [***] and
(b) [***], in which case [***].  Should the audit lead to the discovery of a
discrepancy to the Audited Party’s detriment, the Audited Party may, at its
option, credit the amount of the discrepancy, without interest, against future
payments payable to the non-Audited Party under this Agreement, and if there are
no such payments payable or if the Audited Party elects not to apply such
credit, then non-Audited Party shall pay to the Audited Party the amount of the
discrepancy, without interest, within [***] days of non-Audited Party’s receipt
of the report.  

Section 7.10   Late Payments.  In the event that any payment due hereunder is
not made when due, the payment shall accrue interest beginning on [***] the due
date thereof, calculated at [***] of (a) [***] plus (b) [***] on the date said
payment is due, the interest being compounded on [***]; provided, however, that
in no event shall said annual interest rate exceed the maximum rate permitted by
Law.  Each such payment when made shall be accompanied by all interest so
accrued.  Said interest and the payment and acceptance thereof shall not negate
or waive the right of any Party to seek any other remedy, legal or equitable, to
which it may be entitled because of the delinquency of any payment including,
but not limited to termination of this Agreement as set forth in Article
13.  With respect to any disputed payments, no interest payment shall be due
until such dispute is resolved and the interest which shall be payable thereon
shall be based on the finally-resolved amount of such payment, calculated from
the original date on which the disputed payment was due through the date on
which payment is actually made.

Section 7.11   Taxes.  

7.11.1Withholding.  In the event that any Law requires the Paying Party to
withhold taxes with respect to any payment to be made by the Paying Party
pursuant to this Agreement, the Paying Party (a) will notify the non-Paying
Party of such withholding requirement prior to making the payment to the
non-Paying Party (such notice, which shall include the authority, basis and
method of calculation for the proposed deduction or withholding, shall be given
at least a reasonable period of time before such deduction or withholding is
required, in order for such non-Paying Party to obtain reduction of or relief
from such deduction or withholding), and (b) provide such assistance to the
non-Paying Party, including the provision of such standard documentation as may
be required by a tax authority, as may be reasonably necessary in the non-Paying
Party’s efforts to claim an exemption from or reduction of such taxes.  The
Paying Party will, in accordance with such Law, withhold taxes from such
payment, remit such taxes to the appropriate tax authority, and furnish the
non-Paying Party with proof of payment of such taxes within [***] days following
the payment.  If taxes are so withheld and paid to a tax authority, the Paying
Party

 

--------------------------------------------------------------------------------

 

shall provide reasonable assistance to the non-Paying Party to obtain a refund
of taxes withheld, or obtain a credit with respect to taxes paid.  If any taxes
are so withheld and paid to the appropriate tax authority in accordance with
this Section 7.11.1, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the non-Paying Party.  The non-Paying
Party shall provide the Paying Party any tax forms (including Internal Revenue
Service Forms W-9 or applicable W-8) that may be reasonably necessary in order
for the Paying Party to determine whether to withhold tax on any such payments
or to withhold tax on such payments at a reduced rate under applicable Law,
including any applicable bilateral income tax treaty.  

7.11.2Indirect Taxes.  All payments due to the non-Paying Party from the Paying
Party pursuant to this Agreement shall be paid exclusive of any value-added tax,
sales tax, consumption taxes and other similar taxes (“Indirect Taxes”) (which,
if applicable, shall be payable by the Paying Party upon receipt of a valid
Indirect Tax invoice).  If the non-Paying Party determines that it is required
to report any such tax, the Paying Party shall promptly provide the non-Paying
Party with applicable receipts and other documentation necessary or appropriate
for such report.  For clarity, this Section 7.11.2 is not intended to limit the
Paying Party’s right to deduct value-added taxes in determining Net Sales.

Article 8.  Intellectual property

Section 8.1   Intellectual Property Ownership.

8.1.1Background IP. Each Party will own all right, title and interest in its
Background IP.

8.1.2Collaboration IP. Ownership of Collaboration IP [***] hereby grants and
agrees to grant to [***], to [***] such [***], the [***], as applicable.  

8.1.3Joint IP.  Except as expressly provided in this Agreement, it is understood
that neither Party will have any obligation to obtain any approval or consent
of, nor pay a share of the proceeds to or account to, the other Party to
practice, enforce, license, assign or otherwise exploit inventions or
intellectual property owned jointly by the Parties hereunder, and each Party
hereby waives any right it may have under the laws of any jurisdiction to
require such approval, consent or accounting.  Each Party agrees to cooperate
with the other Party, as reasonably requested, and to take such actions as may
be required to give effect to this Section 8.1.3 in a particular country within
the Territory.  Notwithstanding the foregoing, [***] to [***] to [***] under
this Agreement, along with [***], and [***] by such [***] of [***] and [***] to
such [***] by such [***] and that maintain the [***] of [***] and (b) [***] the
[***].

Section 8.2   Patent Prosecution and Maintenance.  

8.2.1CytomX Patent(s).  [***], CytomX will be solely responsible, [***], for
preparing, filing, prosecuting (including, but not limited to provisional,
reissue, reexamination, continuing, divisional, continuation,
continuation-in-part, and substitute applications and any foreign counterparts
thereof), and maintaining all CytomX Patents and conducting any interferences
and oppositions or similar proceedings relating to CytomX Patents.  Amgen
acknowledges and agrees that (a) neither CytomX nor any of its Affiliates will
have any liability of any kind relating to the preparation, filing, prosecution
and maintenance of Patent Rights as provided in this Section 8.2.1; and (b)
CytomX and its Affiliates have the right to cease all activities relating to the
preparation, filing, prosecution or maintenance of any Patent

 

--------------------------------------------------------------------------------

 

Rights as provided in this Section 8.2.1 for any reason, in which case CytomX
will promptly inform Amgen of such planned cessation.

8.2.2Amgen Patents.  [***], Amgen will be solely responsible, [***], for
preparing, filing, prosecuting (including, but not limited to provisional,
reissue, reexamination, continuing, divisional, continuation,
continuation-in-part, and substitute applications and any foreign counterparts
thereof), and maintaining all Amgen Patents and conducting any interferences and
oppositions or similar proceedings relating to Amgen Patents.  CytomX
acknowledges and agrees that (a) neither Amgen nor any of its Affiliates will
have any liability of any kind relating to the preparation, filing, prosecution
and maintenance of Patent Rights in accordance with this Section 8.2.2; and (b)
Amgen and its Affiliates have the right to cease all activities relating to the
preparation, filing, prosecution or maintenance of any Patent Rights as provided
in this Section 8.2.2 for any reason, in which case Amgen will promptly inform
CytomX of such planned cessation.  

8.2.3Collaboration Patents.  CytomX will have the first right, [***], but not
the obligation, to assume responsibility for preparing, filing, prosecuting
(including, but not limited to provisional, reissue, reexamination, continuing,
divisional, continuation, continuation-in-part, and substitute applications and
any foreign counterparts thereof), and maintaining [***] (a) [***] (i) [***] and
(ii) [***], (b) [***] or (c) [***], and in each case, conducting any
interferences and oppositions or similar proceedings relating to such Patent
Rights.  [***]. Amgen will have the first right, but not the obligation, [***],
for preparing, filing, prosecuting (including, but not limited to provisional,
reissue, reexamination, continuing, divisional, continuation,
continuation-in-part, and substitute applications and any foreign counterparts
thereof), and maintaining [***], and conducting any interferences and
oppositions or similar proceedings relating to such Patent Rights. The [***] at
least [***] days before filing; provided, however, [***] it is [***] to [***]
such [***], then the [***] will [***] a [***] of such [***] or a [***] in such
[***].  The [***] the [***] to [***] the [***] to have [***] to [***] with
respect to [***], or [***] the [***] such [***] to the [***], the [***] to [***]
and [***] any [***] to [***] the [***] of [***].  The [***] the [***] with [***]
of [***] to, and [***] or [***] any [***] such [***] or [***] such [***] a [***]
of [***] for [***] as [***] with [***] of [***] and [***].  The [***] the [***]
of the [***] of [***], and [***] or [***] the [***], and [***] the [***] of and
[***] to [***] and [***] such [***] and [***] to be [***] to [***] or
[***].  The [***] the [***] such [***] and [***] for the [***].  With respect to
[***] or [***] to the [***], the [***] the [***] to [***] or [***] or any [***]
from [***] such [***].  In the event [***] to [***] or [***] of the [***] to
[***] in [***], or [***] in the [***] the [***] have been [***], then: (1) such
[***] the [***] of such [***] so [***] to [***] the [***] to [***] to [***] or
[***] such [***] and to [***], in any event, [***] to the [***] for any [***]
may [***] to such [***] with the [***] or any [***]; (2) the [***] the [***] of
the [***] or [***] of such [***]; (3) the [***] the [***] the [***] for such
[***] and [***] of such [***] to [***] or [***] the [***]; and (4) the [***] the
[***] and [***] the [***] and [***] in the [***] and [***] of such
[***].  Notwithstanding the foregoing, [***] in [***] such [***] with respect to
[***].

Section 8.3   Patent Term Extensions.  The Parties will cooperate with each
other in gaining Patent Right term extension where applicable to Amgen Products,
CytomX Products and EGFR Products and in the [***] the [***] as to [***] for any
[***] the [***] or [***] of [***] of [***] or [***], and [***] the [***] as to
[***] for [***] the [***] of [***] of [***] of [***].

Section 8.4   Defense and Settlement of Third Party Claims.  If any Amgen
Product, CytomX Product or EGFR Product Exploited by or under authority of
either Party, its Affiliates or Sublicensees

 

--------------------------------------------------------------------------------

 

becomes the subject of a Third Party’s claim or assertion of infringement of a
patent, the Party first having notice of the claim or assertion shall promptly
notify the other Party, and the Parties shall promptly confer to consider the
claim or assertion and the appropriate course of action.  Unless the Parties
otherwise agree in writing, each Party shall have the right to defend itself
against a suit that names it as a defendant (the “Defending Party”).  Neither
Party shall enter into any settlement of any claim described in this Section 8.4
that admits to the invalidity or unenforceability of any Patent Right Controlled
by the other Party (or otherwise affects the scope, validity or enforceability
of such Patent Right), incurs any financial liability on the part of the other
Party or requires an admission of liability, wrongdoing or fault on the part of
the other Party without such other Party’s written consent.  In any event, the
other Party shall reasonably assist the Defending Party and cooperate in any
such litigation at the Defending Party’s request and expense.  Additionally, if
the Defending Party is not the Party that Controls the Patent Right in question,
then the other Party has the right to join any such action.

Section 8.5   Third Party Defense or Counterclaim.

8.5.1If a Third Party asserts, as a defense or as a counterclaim in any
infringement action under Section 8.4 that any CytomX Patent, Collaboration
Patent or Amgen Patent is invalid or unenforceable, then the Party defending
such infringement action shall promptly give written notice to the other
Party.  

8.5.2With respect to the CytomX Patents, CytomX shall respond to such defense
and use Commercially Reasonable Efforts to defend against such counterclaim (as
applicable) and, if Amgen is pursuing the applicable infringement action under
Section 8.4, Amgen shall allow CytomX to control such response or defense (as
applicable).  [***] with respect to such [***] with respect to [***] by the
[***], and the [***] for [***] and [***] in the [***] as the [***] for [***] and
[***] to [***] and [***].  If CytomX fails, notwithstanding the foregoing, to
assume such defense and use Commercially Reasonable Efforts in respect thereof,
Amgen or its Affiliate or Sublicensee shall have the right to defend against
such action or claim.  Notwithstanding anything to the contrary in this Section
8.5.2, Amgen shall not have any right to assume such defense with respect to
CytomX Platform Patents.

8.5.3With respect to the Amgen Patents, Amgen shall respond to such defense and
use Commercially Reasonable Efforts to defend against such counterclaim (as
applicable) and, if CytomX is pursuing the applicable infringement action under
Section 8.4, CytomX shall allow Amgen to control such response or defense (as
applicable).  [***] with respect to such response or defense against such
counterclaim with respect to [***] by the [***], and the [***] for such [***]
and [***] in the [***] as the [***] for [***] and [***] to [***] and [***] of
[***].  If Amgen fails, notwithstanding the foregoing, to assume such defense
and use Commercially Reasonable Efforts in respect thereof, CytomX or its
Affiliate or Sublicensee shall have the right to defend against such action or
claim.  

8.5.4With respect to Collaboration Patents, [***] shall, itself or through
counsel reasonably acceptable to [***], respond to such defense and use
Commercially Reasonable Efforts to defend against such counterclaim (as
applicable) and, if [***] is pursuing the applicable infringement action under
Section 8.4, [***] shall allow [***] to control such response or defense.  [***]
shall provide [***] reasonable support to enable [***] to have standing before
applicable authorities to conduct activities under this Section 8.5.4 with
respect to the relevant Collaboration Patent, or where [***] cannot establish
such standing with respect to the relevant Collaboration Patent, [***] shall
cooperate to submit such filings and execute any applicable documents necessary
to effect the intent of this Section 8.5.4.  Any [***] and [***] with respect to
such [***] or [***] such [***] with respect to Collaboration Patents shall

 

--------------------------------------------------------------------------------

 

be [***], and the [***] for such [***] and [***] in the [***] as the [***] to
[***] and [***] for [***] and [***] to [***] and [***] of Collaboration Patents
[***]  If [***] fails, notwithstanding the foregoing, to assume such defense and
use Commercially Reasonable Efforts in respect thereof, [***] shall have the
right to defend against such action or claim.  Notwithstanding anything to the
contrary in this Section 8.5.4, [***].

Section 8.6   Third Party Declaratory Judgment or Similar Action.  

8.6.1If a Third Party asserts, in a declaratory judgment action or similar
action or claim filed by such Third Party, that any Amgen Patent, Collaboration
Patent or CytomX Patent is invalid or unenforceable, then the Party first
becoming aware of such action or claim shall promptly give written notice to the
other Party.  

8.6.2The Party having the right to prosecute such Patent under Section 8.2 shall
use Commercially Reasonable Efforts to defend against such action or
claim.  [***] and [***] with respect to [***] with respect to [***] the [***],
and [***] shall [***] for such [***] and [***] the [***] as the [***] and [***]
for [***] and [***] to [***] and [***] of [***].  If [***], notwithstanding the
foregoing, to assume such defense and use Commercially Reasonable Efforts in
respect to any Collaboration Patent, [***] shall have the right to defend
against such action or claim, [***].  

Section 8.7   Enforcement.  

8.7.1Notice of Infringement.  The Parties shall inform each other promptly of
any infringement or colorable cause of action for infringement of any Patent
Right within the Collaboration Patents, CytomX Patents or Amgen Patents, and the
Parties shall promptly confer to consider the best appropriate course of action.

8.7.2CytomX Enforcement.  In the event that such infringement or alleged
infringement is with respect to a product that is a Competing Product with
respect to a CytomX Product, then CytomX shall have the right to enforce the
following Patent Rights against any such infringement or alleged infringement
thereof: with respect to (a) a CytomX Patent, such right shall be a sole right,
(b) (i) Amgen Patents and (ii) [***] and (c) any [***].  CytomX shall at all
times keep Amgen informed as to the status thereof.  In such case, CytomX may,
at its own expense, institute suit against any infringer or alleged infringer
and control and defend such suit in a manner consistent with the terms and
provisions hereof and recover any damages, awards or settlements resulting
therefrom, subject to Section 8.7.5.  Amgen shall reasonably cooperate in any
such litigation at CytomX’s expense.  CytomX shall not enter into any settlement
of any claim described in this Section 8.7.2 that admits to [***]), incurs any
financial liability on the part of Amgen or requires an admission of liability,
wrongdoing or fault on the part of Amgen without Amgen’s prior written consent,
not to be unreasonably withheld, delayed or conditioned.  In the event that
CytomX does not elect to enforce any Patent Right [***], then Amgen shall be
entitled to do so, unless CytomX has a good faith belief that Amgen’s
enforcement of such Patent Rights would be reasonably likely to unreasonably
jeopardize the Exploitation of a CytomX Product.  Amgen shall not enter into any
settlement of any claim described in this Section 8.7.2 that admits to [***]
([***]), incurs any financial liability on the part of CytomX or requires an
admission of liability, wrongdoing or fault on the part of CytomX without
CytomX’s prior written consent, not to be unreasonably withheld, delayed or
conditioned.

 

--------------------------------------------------------------------------------

 

8.7.3Amgen Enforcement.  In the event that such infringement or alleged
infringement is with respect to a product that is a Competing Product with
respect to an Amgen Product or an EGFR Product, then Amgen shall have the right
to enforce the following Patent Rights against any such infringement or alleged
infringement thereof: with respect to (a) an Amgen Patent, such right shall be a
sole right, (b) (i) CytomX Patents and (ii) [***] and (c) any [***].  Amgen
shall at all times keep CytomX informed as to the status thereof.  In such case,
Amgen may, at its own expense, institute suit against any infringer or alleged
infringer and control and defend such suit in a manner consistent with the terms
and provisions hereof and recover any damages, awards or settlements resulting
therefrom, subject to Section 8.7.5.  CytomX shall reasonably cooperate in any
such litigation at Amgen’s expense.  Amgen shall not enter into any settlement
of any claim described in this Section 8.7.3 that admits to [***] ([***]),
incurs any financial liability on the part of CytomX or requires an admission of
liability, wrongdoing or fault on the part of CytomX without CytomX’s prior
written consent, not to be unreasonably withheld.  In the event that Amgen does
not elect to enforce any Patent Right [***], then CytomX shall be entitled to do
so, unless Amgen has a good faith belief that CytomX’s enforcement of such
Patent Rights would be reasonably likely to unreasonably jeopardize the
Exploitation of an Amgen Product or an EGFR Product.  CytomX shall not enter
into any settlement of any claim described in this Section 8.7.3 that admits to
[***] ([***]), incurs any financial liability on the part of Amgen or requires
an admission of liability, wrongdoing or fault on the part of Amgen without
Amgen’s prior written consent, not to be unreasonably withheld, delayed or
conditioned.  

8.7.4Progress Reporting.  The Party initiating or defending any enforcement
action under this Section 8.7 (the “Enforcing Party”) shall keep the other Party
reasonably informed of the progress of any such enforcement action, and such
other Party shall have the individual right to participate with counsel of its
own choice [***].

8.7.5Allocation of Recoveries.  Except as otherwise expressly provided herein,
the [***], and any damages, settlements or other monetary awards recovered shall
be shared as follows: (1) the [***]; and then (2) the [***] as follows:

 

(a)

If [***] is the Enforcing Party under Sections 8.7.2, or [***] is the Enforcing
Party under Sections 8.7.3, then [***] ([***]); and

 

(b)

If [***] is the Enforcing Party under Sections 8.7.3, or [***] is the Enforcing
Party under Section 8.7.2, [***].

Section 8.8   Trademarks.  As between the Parties, Amgen shall own all right,
title and interest in and to any trademarks adopted by Amgen for use with an
Amgen Product or an EGFR Product, and shall be responsible for the registration,
filing, maintenance and enforcement thereof. As between the Parties, CytomX
shall own all right, title and interest in and to any trademarks adopted by
CytomX for use with a CytomX Product, and shall be responsible for the
registration, filing, maintenance and enforcement thereof.

Article 9.  REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1   Mutual Representations and Warranties.  Each of Amgen and CytomX
represents and warrants to the other Party, as of the Effective Date, that:

 

--------------------------------------------------------------------------------

 

(a)it is duly incorporated and validly existing under the Law of Delaware, and
has full corporate power and authority to enter into this Agreement and to carry
out the provisions hereof;

(b)it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the individual executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action; and

(c)this Agreement is legally binding upon it and enforceable in accordance with
its terms and the execution, delivery and performance of this Agreement by it
have been duly authorized by all necessary corporate action and do not and will
not: (x) conflict with, or constitute a default under, any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, or violate any material applicable Law or (y) require any consent or
approval of its stockholders or similar action.

Section 9.2   Additional CytomX Representations, Warranties and
Covenants.  CytomX represents and warrants to Amgen that, as of the Effective
Date (except as specifically stated otherwise):

(a)CytomX has full legal or beneficial title and ownership of, or an exclusive
license to, the CytomX Patents as is necessary to grant the licenses (or
sublicenses) to Amgen to such CytomX Patents that CytomX purports to grant
pursuant to this Agreement;  

(b)CytomX has the rights necessary to grant the licenses to Amgen under CytomX
Licensed Know-How that CytomX purports to grant pursuant to this
Agreement.  Without limiting the generality of foregoing, CytomX hereby
represents that [***];

(c)The CytomX Patents owned by CytomX, and to CytomX’s knowledge the CytomX
Patents licensed to CytomX, are not subject to any liens or encumbrances, and
CytomX has not, and will not during the Term, grant any right to any Third Party
under or with respect to the CytomX IP that would conflict with the rights
granted to Amgen hereunder or terminate any rights granted by a Third Party to
CytomX or its Affiliates that are further granted to Amgen hereunder.  Except as
expressly identified on Exhibit F, none of the CytomX Patents is in-licensed by
CytomX;

(d)CytomX has shared with Amgen complete and accurate copies of all Third Party
licenses and agreements pursuant to which CytomX or its Affiliates has obtained
rights to CytomX Patents and CytomX Licensed Know-How;

(e)No claim or action has been brought or, to CytomX’s knowledge, threatened any
Third Party alleging that (i) the CytomX Patents are invalid or unenforceable or
(ii) use of the CytomX IP infringes or misappropriates or would infringe or
misappropriate any right of any Third Party, and no CytomX Patent is the subject
of any interference, opposition, cancellation or other protest
proceeding.  CytomX has not received any written notice from any Third Party
asserting or alleging that the development, manufacture, use or sale of any
Product infringes the rights of such Third Party in the Territory;

(f)To CytomX’s knowledge, there are no pending actions, claims, investigations,
suits or proceedings against CytomX or its Affiliates, at law or in equity, or
before or by any Regulatory Authority, and neither CytomX nor any of its
Affiliates has received any written notice regarding any pending or threatened
actions, claims, investigations, suits or proceedings against CytomX or such

 

--------------------------------------------------------------------------------

 

Affiliate, at law or in equity, or before or by any Regulatory Authority, in
either case with respect to the CytomX IP;

(g)To CytomX’s knowledge, no Third Party, including any current or former
employee or consultant of CytomX, is infringing or misappropriating or has
infringed or misappropriated the CytomX IP;

(h)A [***], including to Exploit Amgen Products or EGFR Products;

(i)[***]; and

(j)CytomX will make all payments related to this Agreement to The Regents
pursuant to the UCSB Agreement that CytomX in good faith determines are
accurate.

Section 9.3   Additional Amgen Representations, Warranties and Covenants. Amgen
represents and warrants to CytomX that, as of the Effective Date (except as
specifically stated otherwise):

(a)Amgen has full legal or beneficial title and ownership of, or an exclusive
license to, the Amgen Patents as is necessary to grant the licenses (or
sublicenses) to CytomX to such Amgen Patents that Amgen purports to grant
pursuant to this Agreement;

(b)Amgen has the rights necessary to grant the licenses to CytomX under Amgen
Licensed Know-How that Amgen purports to grant pursuant to this Agreement;

(c)The Amgen Patents owned by Amgen are not subject to, and to Amgen’s knowledge
the Amgen Patents licensed to Amgen are not subject to, any liens or
encumbrances and Amgen has not granted to any Third Party any rights or licenses
under such Patent Rights that would conflict with the licenses granted to CytomX
hereunder and Amgen has not terminated any rights granted by a Third Party to
Amgen or its Affiliates that are further granted to CytomX hereunder;

(d)To Amgen’s knowledge, no Third Party has made any claim or allegation to
Amgen or its Affiliates in writing that a Third Party has any right or interest
in or to the Amgen Patents; and

(e)To Amgen’s knowledge, no claim or action has been brought or, to threatened
in writing by any Third Party alleging that (i) the Amgen Patents owned by Amgen
are invalid or unenforceable or (ii) use of the Amgen IP owned by Amgen
infringes or misappropriates or would infringe or misappropriate any right of
any Third Party, and no Amgen Patent owned by Amgen is the subject of any
interference, opposition, cancellation or other protest proceeding.  Amgen has
not received any written notice from any Third Party asserting or alleging that
the development, manufacture, use or sale of any Product infringes the rights of
such Third Party in the Territory;  

(f)To Amgen’s knowledge, there are no pending actions, claims, investigations,
suits or proceedings against Amgen or its Affiliates, at law or in equity, or
before or by any Regulatory Authority, and neither Amgen nor any of its
Affiliates has received any written notice regarding any pending or threatened
actions, claims, investigations, suits or proceedings against Amgen or such
Affiliate, at law or in equity, or before or by any Regulatory Authority, in
either case with respect to the Amgen IP

 

--------------------------------------------------------------------------------

 

and that would reasonably be expected to have a material adverse effect on
CytomX’s rights under this Agreement;

(g)To Amgen’s knowledge, no Third Party, including any current or former
employee or consultant of Amgen, is infringing or misappropriating or has
infringed or misappropriated the Amgen and that would reasonably be expected to
have a material adverse effect on CytomX’s rights under this Agreement; and

(h)[***].

Section 9.4   Mutual Covenants.  

(a)Employees, Consultants and Contractors.  Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform research or development activities
pursuant to this Agreement, which agreements will obligate such persons to
obligations of confidentiality and non-use and to assign inventions in a manner
consistent with the provisions of this Agreement.

(b)Debarment.  Each Party represents, warrants and covenants to the other Party
that it is not debarred, excluded, disqualified, or the subject of disbarment,
exclusion or disqualification proceedings under the U.S. Food, Drug and Cosmetic
Act or comparable Laws in any country or jurisdiction other than the U.S. and,
to its knowledge, does not, and will not during the Term knowingly, employ or
use, directly or indirectly, including through Affiliates or Sublicensees, the
services of any person who is debarred, excluded, disqualified, or the subject
of disbarment, exclusion or disqualification proceedings in connection with
activities relating to any Product.  In the event that either Party becomes
aware of the debarment, exclusion or disqualification or threatened debarment,
exclusion or disqualification of any person providing services to such Party,
directly or indirectly, including through Affiliates or Sublicensees, which
directly or indirectly relate to activities contemplated by this Agreement, such
Party shall promptly notify the other Party in writing and such Party shall
cease employing, contracting with, or retaining any such person to perform any
such services.

(c)Compliance.  

(i)Each Party agrees, on behalf of itself and its officers, directors,
employees, Affiliates and agents, that, in connection with the matters that are
the subject of this Agreement, and the performance of its obligations hereunder:

 

--------------------------------------------------------------------------------

 

 

(a)

It will comply with the U.S. Foreign Corrupt Practices Act, as amended, the UK
Bribery Act 2010, as amended, and any other applicable Law relating to or
concerning public or commercial bribery or corruption (collectively,
“Anti-Bribery and Anti-Corruption Laws”) and its applicable anti-corruption
policies (“Anti-Corruption Policies”), and will not take any action that will
cause the other Party or its Affiliates to be in violation of any such laws or
policies.

 

(b)

It will not, directly or indirectly, pay, offer or promise to pay, or authorize
the payment of any money, or give, offer or promise to give or authorize the
giving of anything of value to any Public Official or Entity for the purpose of
influencing the acts of such Public Official or Entity to induce them to use
their influence with any Governmental Authority, or obtaining or retaining
business or any improper advantage in connection with this Agreement, or that
would otherwise violate any Anti-Bribery and Anti-Corruption Laws or
Anti-Corruption Policies.

 

(c)

It will not directly or indirectly solicit, receive or agree to accept any
payment of money or anything else of value in violation of the Anti-Bribery and
Anti-Corruption Laws or the Anti-Corruption Policies.

(ii)Each Party, on behalf of itself and its officers, directors, employees,
Affiliates, agents and Representatives, represents and warrants to the other
Party that, in connection with the matters that are the subject of this
Agreement, and the performance by each Party of its obligations hereunder:

 

(a)

To its knowledge, as of the Effective Date, it and its Affiliates have not
committed any Material Anti-Corruption Law Violation, other than, in the case of
Amgen, the mis-promotion activities preceding the Corporate Integrity Agreement,
entered into between Amgen and the Office of the Inspector General of the
Department of Health and Human Services in December 2012.

 

(b)

To its knowledge, none of its contracts, licenses or other assets that are the
subject of this Agreement were procured in violation of the Anti-Bribery and
Anti-Corruption Laws.

(iii)Each Party will keep and maintain accurate books, accounts, invoices and
reasonably detailed records in connection with the performance of its
obligations under, and payments made in connection with, this Agreement,
including all records required to establish compliance with the provisions of
this Section 9.4(c), until the later of (a) [***] years after the end of the
period to which such books and records pertain or (b) the [***].

(iv)If a Party becomes aware that any of its officers, directors or employees
becomes during the Term a Public Official or Entity in a position to take or
influence official action for or against a Party in connection with the
performance of its obligations under this Agreement, that Party will promptly
notify the other Party.  A Party shall notify the other Party upon receiving a
formal notification that it is the target of a formal investigation by a
Governmental Authority for a Material Anti-Corruption Law Violation or upon
receipt of information from any of its representatives that any of them

 

--------------------------------------------------------------------------------

 

is the target of a formal investigation by a Governmental Authority for a
Material Anti-Corruption Law Violation in connection, in either case in
connection with this Agreement.

(v)If either Party requests that any other Party complete a compliance
certification certifying compliance with this Section 9.4(c), which request
shall occur no more than [***] per [***], such other Party shall promptly
complete and deliver such compliance certification truthfully and
accurately.  If either Party requests, in connection with a Corporate Integrity
Agreement or similar arrangement with a Governmental Authority, that any other
Party complete a compliance certification certifying adherence to and compliance
with such other Party’s code of conduct and compliance program with respect to
such other Party’s activities under this Agreement, which request shall occur no
more than [***] per [***], such other Party shall cooperate with the first Party
to promptly complete and deliver such compliance certification truthfully and
accurately, and should there be reasonable additional requests of such other
Party as a result of a Corporate Integrity Agreement or similar arrangement with
a Governmental Authority of the requesting Party, such other Party shall comply
with such requests.

(vi)In the event that a Party has a good faith reason to believe that the other
Party may be in breach or violation of any representation, warranty or
undertaking in this Section 9.4(c), such Party shall have the right to conduct
an examination and audit of relevant books and records of the other Party and,
during the pendency of such examination, to suspend any obligations on the part
of such Party to the other Party. In the event that a Party becomes aware,
whether or not through audit, that the other Party is in breach of or in
violation of any representation, warranty or undertaking in this Section 9.4(c),
then that Party shall have the right to take such steps as are reasonably
necessary in order to avoid a violation or continuing violation of the
Anti-Bribery and Anti-Corruption Laws, including by requesting such additional
representations, warranties, undertakings and other provisions including a
further audit as it believes in good faith are reasonably necessary.

Section 9.5   Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
ARTICLE 9, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF
PATENT CLAIMS. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE OR WARRANTY GIVEN BY EITHER PARTY THAT EITHER PARTY WILL BE SUCCESSFUL IN
OBTAINING ANY PATENT RIGHTS, OR THAT ANY PATENT RIGHTS WILL ISSUE BASED ON A
PENDING APPLICATION.  WITHOUT LIMITING THE RESPECTIVE RIGHTS AND OBLIGATIONS OF
THE PARTIES EXPRESSLY SET FORTH HEREIN, EACH PARTY SPECIFICALLY DISCLAIMS ANY
GUARANTEE THAT THE PRODUCTS WILL BE SUCCESSFUL, IN WHOLE OR IN PART.

Article 10.  INDEMNIFICATION

Section 10.1   Indemnity.

10.1.1By CytomX.  CytomX agrees to defend Amgen, its Affiliates, and each of
their respective directors, officers, employees and agents (the “Amgen
Indemnified Parties”), at CytomX’s cost and expense, and will indemnify and hold
Amgen and the other Amgen Indemnified Parties harmless from and against any
claims, losses, costs, damages, fees or expenses (including reasonable legal
fees and expenses) (collectively, “Losses”) to the extent resulting from any
claims, actions, suits or proceedings

 

--------------------------------------------------------------------------------

 

brought by a Third Party (including product liability claims) (a “Third Party
Claim”) arising out of (a) the gross negligence or willful misconduct of CytomX,
its Affiliates or their respective Sublicensees in connection with its
activities under this Agreement; (b) except as set forth in clause (c), the
material breach of this Agreement or the representations, warranties and
covenants made hereunder by CytomX; (c) [***] of [***], the [***] or the [***]
and [***]; or (d) the research, development, manufacture or other Exploitation
of any Product by or on behalf of CytomX, its Affiliates, or their respective
Sublicensees (including from product liability and intellectual property
infringement claims); except, in each case, to the extent such Losses result
from clause (a), (b), or (c) of Section 10.1.2.  

10.1.2By Amgen.  Amgen agrees to defend CytomX, its Affiliates and their
respective directors, officers, employees and agents (the “CytomX Indemnified
Parties”), at Amgen’s cost and expense, and will indemnify and hold CytomX and
the other CytomX Indemnified Parties harmless from and against any Losses to the
extent resulting from any Third Party Claims arising out of (a) the gross
negligence or willful misconduct of Amgen, its Affiliates, or their respective
Sublicensees in connection with its activities under this Agreement; (b) the
material breach of this Agreement or the representations, warranties and
covenants made hereunder by Amgen; or (c) the research, development, manufacture
or other Exploitation of any Product by or on behalf of Amgen, its Affiliates,
or their respective Sublicensees (including from product liability and
intellectual property infringement claims); except, in each case, to the extent
such Losses result from clause (a), (b), (c) or (d) of Section 10.1.1.  

10.1.3Procedure.  The foregoing indemnity obligations shall be conditioned upon
(x) the indemnified Party (“Indemnitee”) promptly notifying the indemnifying
Party (“Indemnitor”) in writing of the assertion or the commencement of the
relevant Third Party Claim (provided, however, that any failure or delay to
notify shall not excuse any obligation of the Indemnitor, except to the extent
the Indemnitor is actually prejudiced thereby), (y) the Indemnitee granting the
Indemnitor sole management and control, at the Indemnitor’s sole expense, of the
defense of such Third Party Claim and its settlement (provided, however, that
the Indemnitor shall not settle any such Third Party Claim without the prior
written consent of the Indemnitee if such settlement does not include a complete
release from liability or if such settlement would involve the Indemnitee
undertaking an obligation (including the payment of money by the Indemnitee),
would bind or impair the Indemnitee, or includes any admission of wrongdoing by
the Indemnitee or that any intellectual property or proprietary right of
Indemnitee or this Agreement is invalid, narrowed in scope or unenforceable, and
(z) the Indemnitee reasonably cooperating with the Indemnitor (at the
Indemnitee’s expense).  The Indemnitee shall have the right (at its own expense)
to be present in person or through counsel at all legal proceedings giving rise
to the right of indemnification.  Notwithstanding the foregoing, the Indemnitee
will have the right to employ separate counsel at the Indemnitor’s expense and
to control its own defense of the applicable Third Party Claim if: (i) there are
or may be legal defenses available to the Indemnitee that are different from or
additional to those available to the Indemnitor or (ii) in the reasonable
opinion of counsel to the Indemnitee, a conflict or potential conflict exists
between the Indemnitee and the Indemnitor that would make such separate
representation advisable; provided that in no event will the Indemnitor be
required to pay fees and expenses under this sentence for more than one firm of
attorneys in any jurisdiction in any one legal action or group of related legal
actions.  In such event, the Indemnitee shall not settle or compromise such
Third Party claim without the prior written consent of the Indemnitor, such
consent not to be unreasonably withheld, conditioned or delayed.  

Article 11.  limitations of liability

 

--------------------------------------------------------------------------------

 

Section 11.1   LIMITATION OF DAMAGES.  IN NO EVENT SHALL A PARTY BE LIABLE
HEREUNDER TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION 11.1 SHALL NOT APPLY
WITH RESPECT TO ANY BREACH OF ARTICLE 12.  NOTHING IN THIS SECTION 11.1 IS
INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A
PARTY UNDER THIS ARTICLE 11 WITH RESPECT TO ANY DAMAGES PAID TO A THIRD PARTY IN
CONNECTION WITH A THIRD PARTY CLAIM.  

Section 11.2   Insurance.  Each of the Parties will, at their own respective
expense  procure and maintain during the Term, insurance policies adequate to
cover their obligations hereunder and consistent with the normal business
practices of prudent biopharmaceutical companies of similar size and scope (or
reasonable self-insurance sufficient to provide materially the same level and
type of protection).  Such insurance will not create a limit to either Party’s
liability hereunder.

Article 12.  CONFIDENTIALITY

Section 12.1   Confidential Information.

12.1.1Confidential Information.  Each Party (the “Receiving Party”) may receive
during the course and conduct of activities under this Agreement, certain
proprietary or confidential information of the other Party (the “Disclosing
Party”) as furnished to the Receiving Party by or on behalf of the Disclosing
Party.  The term “Confidential Information” means all ideas and information of
any kind, whether in written, oral, graphical, machine-readable or other form,
whether or not marked as confidential or proprietary, which are transferred,
disclosed or made available by Disclosing Party or at the request of Receiving
Party, including any of the foregoing of Affiliates or Third Parties.  

12.1.2Restrictions.  During the Term and for [***] years thereafter, Receiving
Party will keep all Disclosing Party’s Confidential Information in confidence
with the same degree of care with which Receiving Party holds its own
confidential information (but in no event less than a commercially reasonable
degree of care).  Receiving Party will not use Disclosing Party’s Confidential
Information except in connection with the performance of its obligations and
exercise of its rights under this Agreement.  Receiving Party has the right to
disclose Disclosing Party’s Confidential Information without Disclosing Party’s
prior written consent to Receiving Party’s Affiliates and their employees,
subcontractors, consultants or agents who have a need to know such Confidential
Information in order to perform its obligations and exercise its rights under
this Agreement and who are bound by restrictions on use and disclosure
consistent with this Section 12.1.2.  Receiving Party will use diligent efforts
to cause those entities and persons to comply with the restrictions on use and
disclosure in this Section 12.1.2. Receiving Party assumes responsibility for
those entities and persons maintaining Disclosing Party’s Confidential
Information in confidence and using same only for the purposes described herein.

12.1.3Exceptions.  Receiving Party’s obligation of nondisclosure and the
limitations upon the right to use the Disclosing Party’s Confidential
Information will not apply to the extent that Receiving Party can demonstrate
that the Disclosing Party’s Confidential Information:  (a) was known to
Receiving Party or any of its Affiliates prior to the time of disclosure; (b) is
or becomes public knowledge through no fault or omission of Receiving Party or
any of its Affiliates; (c) is obtained by Receiving Party

 

--------------------------------------------------------------------------------

 

or any of its Affiliates from a Third Party not known by the Receiving Party
after due inquiry to be under an obligation of confidentiality; (d) has been
independently discovered or developed by employees, subcontractors, consultants
or agents of Receiving Party or any of its Affiliates without the aid,
application or use of Disclosing Party’s Confidential Information, as evidenced
by contemporaneous written records; or (e) was released from the restrictions
set forth in this Agreement by express prior written consent of the Disclosing
Party.

12.1.4Permitted Disclosures.  Receiving Party may disclose Disclosing Party’s
Confidential Information to the extent (and only to the extent) such disclosure
is reasonably necessary in the following instances:

 

(a)

in order to comply with applicable Law (including any securities law or
regulation or the rules of a securities exchange or as a requirement in filing
for an International Nonproprietary Name (INN) or the like) or with a legal or
administrative proceeding, or in connection with prosecuting or defending
litigation;

 

(b)

in connection with prosecuting and defending litigation, Marketing Approvals and
other Regulatory Filings and communications, and filing, prosecuting and
enforcing Patent Rights in connection with Receiving Party’s rights and
obligations pursuant to this Agreement; and

 

(c)

in connection with exercising its rights hereunder, to its Affiliates, potential
and future collaborators (including Sublicensees) or independent contractors;
permitted acquirers or assignees; and investment bankers, investors and lenders;

provided, however, that (1) with respect to Sections 12.1.4(a) or 12.1.4(b),
where reasonably possible, Receiving Party will notify Disclosing Party of
Receiving Party’s intent to make any disclosure pursuant thereto sufficiently
prior to making such disclosure so as to allow Disclosing Party adequate time to
take whatever action it may deem appropriate to protect the confidentiality of
the information to be disclosed; and (2) with respect to Section 12.1.4(c), (A)
each of those named people and entities are bound by restrictions on use and
disclosure consistent with Section 12.1.2 (other than investment bankers,
investors and lenders, which must be bound prior to disclosure by commercially
reasonable obligations of confidentiality) and (B) financial terms shall not be
disclosed to any such potential acquirer or investor if it has a competing
product to any Product.

Section 12.2   Terms of this Agreement; Publicity.

12.2.1Restrictions.  The Parties agree that the terms of this Agreement will be
treated as Confidential Information of both Parties, and thus may be disclosed
only as permitted by Section 12.1.4.  Except as required by Law or as permitted
under Section 12.1.4, each Party agrees not to issue any press release or public
statement disclosing information relating to this Agreement or the transactions
contemplated hereby or the terms hereof without the prior written consent of the
other Party, not to be unreasonably withheld, conditioned or delayed (or as such
consent may need to be obtained in accordance with Section
12.3.3).  Notwithstanding the foregoing, a press release in the form attached
hereto as Exhibit G shall be issued by the Parties on or as promptly as
practicable after the Effective Date.

12.2.2Review.  Subject to Section 12.1.4, in the event either Party (the
“Issuing Party”) desires to issue a press release (other than as set forth on
Exhibit G) or other public statement disclosing information relating to this
Agreement or the transactions contemplated hereby or the terms hereof, the
Issuing Party will provide the other Party (the “Reviewing Party”) with a copy
of the proposed press

 

--------------------------------------------------------------------------------

 

release or public statement (the “Release”).  The Issuing Party will specify
with each such Release, taking into account the urgency of the matter being
disclosed, a reasonable period of time within which the Receiving Party may
provide any comments on such Release (but in no event less than [***] days). If
the Reviewing Party provides any comments, the Parties will consult on such
Release and work in good faith to prepare a mutually acceptable Release. Either
Party may subsequently publicly disclose any information previously contained in
any Release, provided that the other Party provided its written consent hereto
as stated in Section 12.2.1.  For the avoidance of doubt (and notwithstanding
anything contained in this Agreement to the contrary), (a) CytomX, in its sole
discretion, may make disclosures relating to the development or
commercialization of a CytomX Product, including the results of research and any
clinical trial conducted by CytomX or any health or safety matter related to a
CytomX Product, and (b) Amgen, in its sole discretion, may make disclosures
relating to the development or commercialization of an Amgen Product.  Either
Party, subject to the other Party’s written consent, not to be unreasonably
withheld, delayed or conditioned, may make disclosures relating to the
development or commercialization of an EGFR Product, including the results of
research and any clinical trial conducted by the Parties or any health or safety
matter related to an EGFR Product; provided, however, that from and after the
EGFR Cohort Expansion Study Completion Date, Amgen shall be entitled to direct
the disclosure strategy with respect to EGFR Products and may make any such
disclosure prior to disclosure by CytomX.

Section 12.3   Publication.  CytomX will have the sole right to publish and make
scientific presentations with respect to CytomX Platform Technology and CytomX
Products, and to issue press releases (except with respect to the terms of this
Agreement, which is governed by Section 12.2) make other public disclosures
regarding any such CytomX Platform Technology and CytomX Products, and Amgen
will not do so without CytomX’s prior written consent, except as required by
Law; provided, however, that any publication or presentation to be made by
CytomX that names Amgen will require the prior written consent of Amgen.  Amgen
will have the sole right to publish and make scientific presentations with
respect to Amgen Products or EGFR Products, and to issue press releases (except
with respect to the terms of this Agreement, which is governed by Section 12.2)
or make other public disclosures regarding any such Amgen Products or EGFR
Products, and CytomX will not do so without Amgen’s prior written consent,
except as required by Law or in connection with any research or clinical trial
conducted by CytomX prior to the EGFR Cohort Expansion Study Completion Date;
provided, however, that any publication or presentation to be made by Amgen that
names CytomX will require the prior written consent of CytomX and vice
versa.  The Party that is entitled hereunder to make a publication or
presentation (the “Publishing Party”) will deliver to the other Party (the
“Non-Publishing Party”) a copy of any proposed written publication or outline of
presentation to be made by the Publishing Party in advance of submission for
publication or presentation at least [***] days in advance of submission (or,
where a copy of such publication or presentation is not available at such time,
a draft or outline of such publication or a description of such presentation),
and the Non-Publishing Party will have the right to: (a) require a delay in
submission of not more than [***] days to enable patent applications protecting
any product; and (b) prohibit disclosure of any of its Confidential Information
in any such proposed publication or presentation.  If there is any dispute
between the Parties with regard to a proposed publication, presentation or other
communication regarding this Agreement, such dispute shall be referred to the
JSC for resolution.  Each Party agrees that it will not unreasonably withhold,
condition or delay its consent to requests for (i) extensions of the above
timelines in the event that material late-breaking clinical data becomes
available or (ii) shortening of the above timelines if the requesting Party has
a good faith belief that circumstances warrant such acceleration.  The Parties
acknowledge and agree that all publications and presentations pursuant to this
Section 12.3 shall comply with the International Committee of Medical Journal
Editors (ICMJE) Recommendations for the Conduct, Reporting, Editing, and

 

--------------------------------------------------------------------------------

 

Publication of Scholarly Work in Medical Journals.  Notwithstanding anything to
the contrary in this Section 12.3  , the Parties acknowledge and agree that the
abstract of CytomX’s planned poster presentation entitled “[***]” has been
reviewed by Amgen and shall not be further subject to the approval procedures
under this Section 12.3, and the poster presentation itself (the “EGFR Poster”)
shall be subject to the approval procedures in the last two (2) sentences of
this Section 12.3.  CytomX shall deliver to Amgen a copy of the proposed EGFR
Poster [***] days in advance of CytomX’s public presentation of such EGFR
Poster, and Amgen shall have the right to provide comments with respect to such
EGFR Poster within [***] days of such [***] period.  CytomX will consider such
comments in good faith, provided that CytomX shall have the final decision right
with respect to such EGFR Poster, subject to Section 14.7.

Section 12.4   Relationship to the Confidentiality Agreement.  This Agreement
supersedes the Confidential Disclosure Agreement; provided, however, that all
“Confidential Information” disclosed or received by the Parties thereunder will
be deemed “Confidential Information” hereunder and will be subject to the terms
and conditions of this Agreement.

Section 12.5   Attorney-Client Privilege.  Neither Party is waiving, nor will be
deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges
recognized under the applicable Law of any jurisdiction as a result of
disclosing information pursuant to this Agreement, or any of its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party, regardless of whether the Disclosing Party
has asserted, or is or may be entitled to assert, such privileges and
protections.  The Parties may become joint defendants in proceedings to which
the information covered by such protections and privileges relates and may
determine that they share a common legal interest in disclosure between them
that is subject to such privileges and protections, and in such event, may enter
into a joint defense agreement setting forth, among other things, the foregoing
principles but are not obligated to do so.  

Article 13.  TERM & TERMINATION

Section 13.1   Term.  The term of this Agreement shall commence on the Effective
Date, and unless terminated earlier as provided in this Article 13, shall
continue in full force and effect, on a Collaboration Target-by-Collaboration
Target basis, until expiration of the last-to-expire Royalty Term with respect
to all Products directed against such Collaboration Target (the “Term”).  On a
country-by-country and Product-by- Product basis, the licenses granted under
this Agreement to Exploit all Products directed against a terminated
Collaboration Target shall be fully paid-up, irrevocable and non-exclusive upon
the expiration of the Royalty Term in each country with respect to each such
Product.

Section 13.2   Termination by CytomX.

13.2.1Amgen Breach.  CytomX will have the right to terminate this Agreement in
the event of any material breach by Amgen of any terms and conditions of this
Agreement; provided, however, that such termination will not be effective if
such breach has been cured within [***] days after written notice thereof is
given by CytomX to Amgen specifying the nature of the alleged breach; provided
further, however, if such breach is not reasonably subject to cure within [***]
days after receipt of written notice thereof, then Amgen shall have an
additional [***] days to effect such cure provided that Amgen is undertaking
Commercially Reasonable Efforts to cure such breach during such additional [***]
day period and shall have provided to CytomX a written plan intended to cure
such breach within such additional period.  Notwithstanding the foregoing in
this Section 13.2.1, in the event of a good faith dispute as to whether a
material breach by Amgen has occurred, the foregoing cure period with respect
thereto will be tolled pending final resolution of such dispute in accordance
with the terms of this Agreement; provided,

 

--------------------------------------------------------------------------------

 

however, if such dispute relates to payment, such tolling of the cure period
will only apply with respect to payment of the disputed amounts, and not with
respect to any undisputed amount.  

13.2.2Discretionary Termination.  CytomX, in its sole discretion, may terminate
this Agreement at any time after the [***] with respect to the CytomX Target and
CytomX Products, and the rights and obligations thereunder, upon delivery of (a)
at least [***] days’ prior written notice to Amgen [***] and (b) at least [***]
days’ prior written notice to Amgen [***].

Section 13.3   Termination by Amgen.

13.3.1CytomX Breach.  Amgen will have the right to terminate this Agreement in
the event of any material breach by CytomX of any terms and conditions of this
Agreement; provided, however, that such termination will not be effective if
such breach has been cured within [***] days after written notice thereof is
given by Amgen to CytomX specifying the nature of the alleged breach; provided
further, however, if such breach is not reasonably subject to cure within [***]
days after receipt of written notice thereof, then CytomX shall have an
additional [***] days to effect such cure provided CytomX is undertaking [***]
to cure such breach during such additional [***] day period and shall have
provided to Amgen a written plan intended to cure such breach within such
additional period.  Notwithstanding the foregoing in this Section 13.3.1, in the
event of a good faith dispute as to whether a material breach by CytomX has
occurred, the foregoing cure period with respect thereto will be tolled pending
final resolution of such dispute in accordance with the terms of this Agreement;
provided, however, if such dispute relates to payment, such tolling of the cure
period will only apply with respect to payment of the disputed amounts, and not
with respect to any undisputed amount.  

13.3.2Discretionary Termination.  Amgen, in its sole discretion, may terminate
this Agreement at any time after [***] with respect to an Amgen Target and Amgen
Products directed against such Amgen Target and [***], and with respect to the
EGFR Target and the EGFR Products, and the respective rights and obligations
thereunder, upon delivery of (a) at least [***] days’ prior written notice to
CytomX [***] and (b) at least [***] days’ prior written notice to CytomX [***].

Section 13.4   Effects of Termination.  Upon termination by a Party, as
applicable, under Section 13.2 or Section 13.3 (or, to the extent this Agreement
is terminated solely with respect to a particular Collaboration Target, then the
remainder of this Section 13.4 shall only apply to the terminated Collaboration
Target), the following shall apply except as provided in Section 13.5:

13.4.1Ongoing Clinical Studies.  The Termination Party will responsibly
wind-down, in accordance with accepted biopharmaceutical industry norms and
ethical practices, any on-going clinical studies for which it has responsibility
hereunder in which patient dosing has commenced, and [***].  

13.4.2Termination of Licenses and Sublicense.  All relevant licenses and
sublicenses granted under Article 4, as of the effective date of such
termination, shall terminate automatically unless otherwise agreed by the
Parties.  

13.4.3Destruction of Confidential Information.  Each Party that has Confidential
Information of the other Party received by such Party shall destroy (at such
Party’s written request) all such Confidential Information in its possession as
of the effective date of expiration or termination (with the exception of one
copy of such Confidential Information, which may be retained by the legal
department of the Party that received such Confidential Information to confirm
compliance with the

 

--------------------------------------------------------------------------------

 

non‑use and non‑disclosure provisions of this Agreement), and any Confidential
Information of the other Party contained in its laboratory notebooks or
databases, provided that each Party may retain and continue to use such
Confidential Information of the other Party to the extent necessary to exercise
any surviving rights, licenses or obligations under this
Agreement.  Notwithstanding the foregoing, a Party shall not be required to
destroy any computer files created during automatic system back up that are
subsequently stored securely by it and not readily accessible to its employees,
consultants, or others who received Confidential Information under this
Agreement.

Section 13.5   Effect of Termination With Respect to EGFR Target and EGFR
Products.    Upon termination by a Party, as applicable, under Section 13.2 or
Section 13.3 of this Agreement in its entirety or solely with respect to the
EGFR Target and EGFR Products (an “EGFR Termination”), all rights and licenses
granted to Amgen under Article 4 shall terminate with respect to the EGFR Target
and EGFR Products and CytomX’s exclusivity obligations under Section 3.4.1 with
respect to the EGFR Target shall terminate.  In addition, within [***] days
after notice of an EGFR Termination is delivered by a Party pursuant to Section
13.2 or Section 13.3, CytomX may request to Amgen in writing that the Parties
work in good faith to agree upon a transition plan to coordinate their
obligations under this Section 13.5 in an efficient manner, in which case the
following shall apply to the extent applicable, in each case [***]:

 

(a)

To the extent that [***] or its Affiliates [***] for [***], at [***] request
[***] and its Affiliates’ [***] and [***] be [***] and/or [***].  At [***]
request, [***], to the extent [***] and [***] as of the [***] and are [***] by
[***], and [***] and its Affiliates’ [***] be [***].  At [***] request, [***] or
its Affiliates and [***] that are [***], and all of [***] and its Affiliates’
[***], shall [***] be [***] or [***] and [***] to [***] or [***], to the [***]
to the [***] (and for [***] that [***] shall [***] with [***] to provide to
[***] the [***]).  Notwithstanding anything in this Agreement to the contrary,
[***] to [***] to [***] or [***] any [***] or [***] or [***] with [***] that is
[***] to [***] the [***] to [***] of [***] and [***] to [***] as such [***] as
of the [***] of the [***]; provided, however, that [***] may [***] in the [***]
or [***] of [***] including, for example, [***] to a [***] instead of [***].

 

(b)

[***] or [***] that were [***] to the [***] of [***] shall [***] and [***]; but
(except as otherwise expressly provided herein) [***] on [***] the [***] of such
[***].

 

(c)

At [***] request, should [***] or its Affiliates [***] of any [***] for [***] or
[***] shall [***] and [***] shall [***] the [***] (but [***]) to [***] from
[***].  Furthermore, if [***] or its Affiliate is [***], the [***] the [***] for
[***] or its Affiliates [***] to [***] and [***] to [***] or its Affiliates
[***] the [***] for a [***] of [***].

 

(d)

At [***] request, [***] shall [***] (or, if applicable, [***]) [***] of [***]
(and [***]) [***] and [***] and [***] or [***] that is [***] to [***] in the
[***] and used by [***] or any of its Affiliates in the [***] of [***] to the
[***].  For clarity, [***] with (a) [***] and [***] of [***], and (b) [***].

 

(e)

At [***] request, upon the [***] of the [***] shall [***] to [***] an [***],
with the [***], under the [***] (including [***] in the [***]) that is [***] or
any of its Affiliates as of the [***] of such [***] and [***] by [***] in the
[***] and [***] of

 

--------------------------------------------------------------------------------

 

 

[***] to [***] (“[***]”) in [***].  [***] of [***] of [***] and [***] to [***]
the [***] of [***] of [***].  To the extent the [***] shall [***] to [***] on a
[***] at a [***] that is: (i) if [***] after such [***] but before [***] of the
[***] set forth in Section [***] or (ii) if the [***] the [***] of the [***] set
forth in Section 7[***].  The [***] in such [***] and any other [***] of this
Agreement that are [***] to this Section 13.5(e) shall apply, to the extent
applicable, [***], subject only to [***] the [***] to the [***] shall be [***].

 

(f)

Without limiting the foregoing, at [***] and to the [***] pursuant to [***]
shall [***] and its Affiliates [***] and shall [***] to [***] to be [***] any
such [***] by any of [***].  

 

(g)

At [***] request, [***] and other [***] or [***] in the [***] of [***] and its
Affiliates [***] the date of [***] (to the extent then existing).

 

(h)

The [***] to [***] and [***] required in this Section 13.5 [***] the [***] of
such [***]; provided, however, that [***] under this Section 13.5 [***] than
[***] following the [***] of the [***].

Section 13.6   Survival.  In addition to the expiration or termination
consequences set forth in Section 13.4, the following provisions will survive
termination or expiration of this Agreement: Articles 1, 10, 11 and 14, Section
7.3 (with respect to costs incurred or sales made before such expiration or
termination), Section 7.4 (with respect to a milestone reached prior to such
expiration or termination), Section 7.5 (with respect to sales made before such
expiration or termination), Sections 7.6 through 7.11 inclusive (with respect to
periods with sales of Products made before such expiration or termination),
Section 8.1, Sections 8.4 through 8.6 (with respect to any action initiated
prior to such expiration or termination), Sections 9.5, 12.1, 12.2, 12.3 (with
respect to any paper or presentation proposed, or any paper or presentation
including data or results of clinical studies conducted, prior to such
expiration or termination), 12.4, 12.5 (solely the first sentence) and
13.5.  Termination or expiration of this Agreement are neither Party’s exclusive
remedy and will not relieve the Parties of any liability or obligation which
accrued hereunder prior to the effective date of such termination or expiration
nor preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either Party’s right to obtain performance of any obligation.  All
other rights and obligations will terminate upon termination or expiration of
this Agreement.

Article 14.  MISCELLANEOUS

Section 14.1   Entire Agreement; Amendment.  This Agreement, the UCSB Sublicense
Agreement and the Share Purchase Agreement, and all Exhibits attached hereto or
thereto, constitute the entire agreement between the Parties as to the subject
matter hereof.  All prior and contemporaneous negotiations, representations,
warranties, agreements, statements, promises and understandings with respect to
the subject matter of this Agreement, including the Confidential Disclosure
Agreement, are hereby superseded and merged into, extinguished by and completely
expressed by this Agreement.  Neither of the Parties shall be bound by or
charged with any written or oral agreements, representations, warranties,
statements, promises or understandings not specifically set forth in this
Agreement.  No amendment, supplement or other modification to any provision of
this Agreement shall be binding unless in writing and signed by Amgen and
CytomX.

Section 14.2   Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall
otherwise be deemed to be, for purposes of Section

 

--------------------------------------------------------------------------------

 

365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code to the
extent permitted thereunder. The Parties shall retain and may fully exercise all
of their respective rights and elections under the U.S. Bankruptcy Code. Upon
the bankruptcy of any Party, the non-bankrupt Party shall further be entitled to
a complete duplicate of (or complete access to, as appropriate) any such
intellectual property, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Party, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.  

Section 14.3   Independent Contractors.  The relationship between Amgen and
CytomX created by this Agreement is solely that of independent
contractors.  This Agreement does not create any agency, distributorship,
employee-employer, partnership, joint venture or similar business relationship
between the Parties, including for all tax purposes.  No such Party is a legal
representative of the other Party, and no such Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.  Each such Party shall use its
own discretion and shall have complete and authoritative control over its
employees and the details of performing its obligations under this Agreement.

Section 14.4   Governing Law; Jurisdiction.  This Agreement and its effect are
subject to and shall be construed and enforced in accordance with the law of the
State of New York, without regard to its conflicts of laws, except as to any
issue which depends upon the validity, scope or enforceability of any Amgen
Patent, CytomX Patent or Collaboration Patent, which issue shall be determined
in accordance with the laws of the country in which such patent was
issued.  Each of the Parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of New York
located in the City of New York for any matter arising out of or relating to
this Agreement and the transactions contemplated hereby, and agrees not to
commence any litigation relating thereto except in such courts.  Each of the
Parties hereby irrevocably and unconditionally waives any objection to the
laying of venue of any matter arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of New York located in the City
of New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such matter brought in any such
court has been brought in an inconvenient forum.  The Parties agree that a final
judgment in any such matter shall be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by
law.  Any proceeding brought by either Party under this Agreement shall be
exclusively conducted in the English language.  

Section 14.5   Notice.  Any notice required or permitted to be given by this
Agreement shall be in writing, in English.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective if (a) delivered by
hand or by overnight courier with tracking capabilities, (b) mailed postage
prepaid by first class, registered, or certified mail, or (c) delivered by
facsimile followed by delivery via either of the methods set forth in clauses
(a) and (b) of this Section 14.5, in each case, addressed as set forth below
unless changed by notice so given:

If to CytomX:CytomX Therapeutics, Inc.

151 Oyster Point Blvd., Suite 400

South San Francisco, CA 94080

Attn: [***]


with a copy (which shall not constitute notice) to:

 

 

--------------------------------------------------------------------------------

 

[***]

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

 

 

If to Amgen:Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320

United States

Attn:  [***]


with a copy (which shall not constitute notice) to:


One Amgen Center Drive

Thousand Oaks, CA 91320

United States

Attn:  [***]

 

Any such notice shall be deemed given on the date received, except any notice
received after 5:00 p.m. (in the time zone of the receiving Party) on a business
day or received on a non-business day shall be deemed to have been received on
the next business day.  A Party may add, delete, or change the Person or address
to which notices should be sent at any time upon written notice delivered to the
Party’s notices in accordance with this Section 14.5.  

 

Section 14.6   Compliance With Law; Severability.  Nothing in this Agreement
shall be construed to require the commission of any act contrary to Law.  If any
one or more provisions of this Agreement is held to be invalid, illegal or
unenforceable, the affected provisions of this Agreement shall be curtailed and
limited only to the extent necessary to bring it within the applicable legal
requirements and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

Section 14.7   Non-Use of Names.  CytomX shall not use the name, trademark,
logo, or physical likeness of Amgen or any of its respective officers, directors
or employees, or any adaptation of any of them, in any advertising, promotional
or sales literature, without Amgen’s prior written consent. CytomX shall require
its Affiliates to comply with the foregoing.  Amgen shall not use the name,
trademark, logo, or physical likeness of CytomX or any of its officers,
directors or employees, or any adaptation of any of them, in any advertising,
promotional or sales literature, without CytomX’s prior written consent.  Amgen
shall require its Affiliates and Sublicensees to comply with the foregoing.

Section 14.8   Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations created herein may be assigned by either Party, in whole
or in part, without the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed except that either Party shall be
free to assign this Agreement (a) to an Affiliate of such Party (for so long as
such Affiliate remains an Affiliate) provided that such Party shall remain
liable and responsible to the other Party for the performance and observance of
all such duties and obligations by such Affiliate, or (b) in connection with any
sale of all or substantially all of the assets of the Party that relate to this
Agreement to a Third Party,

 

--------------------------------------------------------------------------------

 

whether by merger, consolidation, divestiture, restructure, sale of stock, sale
of assets or otherwise (a  “Sale Transaction”), provided that the party to which
this Agreement is assigned expressly agrees in writing to assume and be bound by
all obligations of the assigning Party under this Agreement, and provided,
further, that if any such assignment by a Paying Party would result in
withholding or other similar taxes becoming due on payments to a non-Paying
Party under this Agreement (which withholding or other similar taxes would not
have been due if the assignment did not occur), then any such assignment will
require prior written consent absent an express agreement by the Paying Party or
the assignee to pay or reimburse the non-Paying Party for any increase in such
taxes resulting from such assignment that are not deductible or creditable by
the non-Paying Party under applicable Law, such consent not to be unreasonably
withheld, delayed or conditioned.   A copy of such written agreement by such
assignee shall be provided to the non-assigning Party within [***] days of
execution of such written agreement. CytomX shall not assign or otherwise
transfer to any Third Party ownership (or equivalent rights) of any CytomX
Patents existing as of the Effective Date or during the Term, unless the party
to which such CytomX Patent is assigned or otherwise transferred expressly
agrees in writing to assume and be bound by all relevant terms and conditions
applicable to CytomX and such CytomX Patent under this Agreement.  This
Agreement shall bind and inure to the benefit of the successors and permitted
assigns of the Parties hereto.  Any attempted assignment of this Agreement in
contravention of this Section 13.8 shall be null and void.

Section 14.9   Sale Transaction or Amgen Acquisition.  In the event of (x) a
Sale Transaction involving Amgen, or (y) the acquisition by Amgen of all or
substantially all of the business of a Third Party (together with any entities
that were Affiliates of such Third Party immediately prior to such acquisition,
an “Amgen Acquiree”), whether by merger, sale of stock, sale of assets or
otherwise (an “Amgen Acquisition”), intellectual property rights of the
acquiring party in a Sale Transaction, if other than one of the Parties to this
Agreement (together with any entities that were affiliates of such Third Party
immediately prior to such Sale Transaction, a “Third Party Acquirer”), or the
Amgen Acquiree, as applicable, shall not be included in the Patent Rights or
Know-How licensed hereunder by Amgen to CytomX or otherwise subject to this
Agreement.

Section 14.10   Sale Transaction or CytomX Acquisition.  In the event of (x) a
Sale Transaction involving CytomX, or (y) the acquisition by CytomX of all or
substantially all of the business of a Third Party (together with any entities
that were Affiliates of such Third Party immediately prior to such acquisition,
a “CytomX Acquiree”), whether by merger, sale of stock, sale of assets or
otherwise (a “CytomX Acquisition”), intellectual property rights of the Third
Party Acquirer in a Sale Transaction, or the CytomX Acquiree, as applicable,
shall not be included in the Patent Rights or Know-How licensed hereunder by
CytomX to Amgen, or otherwise subject to this Agreement.

Section 14.11   Waivers.  A Party’s consent to or waiver, express or implied, of
any other Party’s breach of its obligations hereunder shall not be deemed to be
or construed as a consent to or waiver of any other breach of the same or any
other obligations of such breaching Party.  A Party’s failure to complain of any
act, or failure to act, by the other Party, to declare the other Party in
default, to insist upon the strict performance of any obligation or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof, no matter how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder, of any such breach, or of any
other obligation or condition.  A Party’s consent in any one instance shall not
limit or waive the necessity to obtain such Party’s consent in any future
instance and in any event no consent or waiver shall be effective for any
purpose hereunder unless such consent or waiver is in writing and signed by the
Party granting such consent or waiver.

Section 14.12   Rights upon [***] of [***].  [***] shall give [***] written
notice no less than [***] days prior to the [***].  Upon such notice, if such
[***] shall have the right, with respect to [***]

 

--------------------------------------------------------------------------------

 

(but [***]), to (a) [***], in an [***] or [***] of the [***] and [***] as
contemplated herein [***] to [***] with respect to [***] and [***], as well as
[***] and [***], upon written notice by [***], and (b) [***] (following [***] of
such [***] and upon written notice from [***]) from [***] or in part in the
[***] or any other [***] or [***] with respect to the [***] and [***], and [***]
and [***].  For clarity, [***] shall at all times [***] the [***] to [***] in
the [***] and [***] or [***], and to [***] and have all [***] as contemplated
herein, [***] to the [***] and [***].

Section 14.13   No Third Party Beneficiaries.  Nothing in this Agreement shall
be construed as giving any Person, other than the Parties hereto and their
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof, except for the provisions of Article
10 (with respect to which the persons to which Article 10 applies shall be Third
Party beneficiaries for Article 10 only in accordance with the terms and
conditions of Article 10).

Section 14.14   Headings; Exhibits; Appendices.  Article and Section headings
used herein are for convenient reference only, and are not a part of this
Agreement. All Exhibits are incorporated herein by this reference.

Section 14.15   Interpretation.  Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
and the use of any gender shall be applicable to all genders.  The term
“including” as used herein means including, without limiting the generality of
any description preceding such term. The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  The words “herein”, “hereof”
and “hereunder” and words of similar import will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof.  All
references to a “business day” or “business days” in this Agreement means any
day other than a day which is a Saturday, a Sunday or any day banks are
authorized or required to be closed in the State of California.  The language in
all parts of this Agreement shall be deemed to be the language mutually chosen
by the Parties.  The Parties and their counsel have cooperated in the drafting
and preparation of this Agreement, and this Agreement therefore shall not be
construed against any Party by virtue of its role as the drafter thereof.

Section 14.16   Counterparts Electronic or Facsimile Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.  This
Agreement may be executed and delivered electronically or by facsimile and upon
such delivery such electronic or facsimile signature will be deemed to have the
same effect as if the original signature had been delivered to the other Party.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

AMGEN INC.

 

 

By:

Name: [***]

Title:  [***]



 

 

CYTOMX THERAPEUTICS, INC.

 

 

By:

Name: [***]

Title: [***]



 

[Signature Page to Collaboration and License Agreement]

 

 

 

 

 




 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

Amgen Patents

 

 

[***]

 

--------------------------------------------------------------------------------

 

 

Exhibit B-1

CytomX Patents

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B-2

Tools

 

[***]

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C-1

 

EGFR Initial Development Plan

 

[***]




 

--------------------------------------------------------------------------------

 

 

Exhibit C-2

Initial Preclinical Development Plan

 

 

[***]

 

--------------------------------------------------------------------------------

 

 

 

Exhibit D

CytomX Third Party Subcontractors

 

[***]

 




 

--------------------------------------------------------------------------------

 

 

Exhibit E

 

EGFR Product U.S. Profit Share

 

1.

Defined Terms

1.1

“Clinical Supply Costs” means with respect to an EGFR Product, [***] for such
[***] of the [***] of [***] as [***] in [***] with [***].  For clarity, (a) 
[***] for [***] is [***] the [***] on [***] and [***] an [***], and (b) in the
event that [***] a [***] to [***] any [***] with respect to [***] for such [***]
will be the [***] such [***] for such [***] the [***] to [***] or [***] to [***]
with respect to, [***] from such [***] for [***] such as [***] drugs for which
[***] for use in [***].

1.2

“Costs” means [***] and [***] and [***] the [***] of [***].

1.3

“Commercialize” means [***] and [***] to [***] and [***] for [***], including
for the [***] of [***], to [***] to [***] (including [***] and [***] and [***]
and [***] as well as [***] and [***] including [***]), [***], and/or [***]
and/or [***] other [***], including in [***] of any of the foregoing (including
[***] and [***]), and “Commercialization” shall have the correlative meaning
with respect to such activities; provided, however, that [***] shall [***] and
[***] and [***] (including [***] to [***].

1.4

“Commercialization Costs” means [***] and [***] the [***] with [***] the
[***].  For the avoidance of doubt, [***] and [***].

1.5

“Development Costs” means [***] and [***] and [***] to [***] of [***] as the
[***] (a) [***]; (b) [***]; (c) [***]; and (d) [***]; each only to the extent
[***] the [***] from and [***] of the [***].  For clarity, [***] any [***] with
[***] any [***] and [***], as well as any [***] or [***] and [***] by [***] or
[***] of [***]. For the avoidance of doubt, [***] on a [***] the [***] and shall
[***] and [***].

1.6

“Develop” or “Development” means [***] and/or [***] to [***] and [***] of [***]
including, without limitation, [***] and [***] and [***] (including [***] and
[***] and [***], the [***] and [***] of [***] to [***] and [***] for [***], and
[***] to [***]; provided, however, that Development [***] and [***] and
[***].  For clarity, Development [***] that [***] or [***] a [***] as a [***],
or [***] or [***] (whether [***] is [***] to or [***] of such [***]).

1.7

“Development FTE Costs” means [***] of (a) the [***] with the [***] and after
[***] of the [***] by [***] and (b) the [***].  

1.8

“EGFR Product Profitability” means the first time at which Net Sales of EGFR
Products in the [***] attributable to such EGFR Products during [***].

1.9

“EGFR Profit” means, with respect to EGFR Products during [***], (a) the [***]
of such EGFR Products [***] during such [***] plus (b) any [***] to [***]
received in such [***] and (c) [***] received in such [***], less (c) [***] to
such EGFR Products; provided, however, that for avoidance of doubt, the
foregoing can be a negative amount (a “Negative EGFR Profit”).  For the sake of
clarity, EGFR Profit shall be determined prior to application of any net income
and franchise or similar types of taxes.

 

--------------------------------------------------------------------------------

 

 

1.10

“EGFR Sublicensing Revenues” means [***] or other [***] by [***] or its
Affiliates [***] as [***] for the [***] of [***] to [***] with respect to [***],
to the [***] to [***] with respect to [***].

1.11

“FTE” means a full-time equivalent person (i.e., one fully-dedicated or multiple
partially-dedicated employees aggregating to one full-time employee employed or
contracted by Amgen based upon a total of [***] days or [***] hours per year
undertaken in connection with the conduct of Development in accordance with the
EGFR Global Development Plan, Commercialization, Manufacturing, or other
activities, including Medical Affairs Activities, consistent with this
Agreement.  Overtime, and work on weekends, holidays and the like shall not be
counted with any multiplier (e.g., time-and-a-half or double time) toward the
number of hours that are used to calculate the FTE contribution.  

1.12

“FTE Rate” means $[***] per FTE per year (as of the Effective Date).

1.13

“Manufacturing” or “Manufacture” means [***] and [***] to [***] of [***] and
[***] and/or [***] of [***] or any [***] or [***] with respect thereto, or any
[***] of any of [***] and [***] and [***] and [***], and [***].  

1.14

“Manufacturing Costs” means [***] by [***] and [***] the [***] to [***] for
[***] the [***].: (a) [***] for [***] such [***] with [***] by [***] and in
accordance with [***]; (b) [***] with [***], or other [***] to [***] of [***],
and the like; (c) [***] for [***] or [***] the [***].; and (d) [***] to [***]
and other [***] for such [***] to the [***] of [***], and [***] for [***] to the
[***] in [***].  In the event that [***] to [***] any [***] with respect to
[***] of [***] the [***] for such activities will be the [***] such [***] for
such activities, [***] the [***] to [***] and to [***] from such [***].  

1.15

“Medical Affairs Activities” means [***] regarding, an EGFR Product, including
activities of [***] (including [***]), and [***] in support of [***], as well as
[***] (and the [***]) provided [***].  

1.16

“Medical Affairs Activities Costs” means [***] and [***] the [***] and [***] to
[***] with [***].  For the avoidance of doubt, Medical Affairs Activities Costs
shall be included in [***] and shall be excluded from [***].

1.17

“Medical Liaison” means those health care professionals employed or engaged by
Amgen or any of its Affiliates with appropriate health care experience to engage
in in-depth dialogues with physicians regarding medical issues associated with
an EGFR Product, and are not sales representatives or otherwise engaged in
direct selling or promotion of an EGFR Product.

1.18

“Other Development Expenses” means [***] for [***] or [***] with respect to
[***] to the extent [***] the [***].  

1.19

“Out-of-Pocket Development Expenses” means [***] or [***] to [***] which are
[***] and incurred by [***] and [***] for the Development of EGFR Product(s);
provided, however, that [***] in accordance with [***] and shall [***], or [***]
to be [***].

1.20

“Program Costs” means, [***] for any [***], the following [***] that [***] and
any [***]: (a) [***]; (b) [***]; (c) [***]; and (d) [***] with [***] with
respect to [***] and [***]; provided, however, that, in each of clauses (a) –
(c) above, such [***] be [***] for [***] only to the extent [***] with [***] or
[***] the [***].  The components of [***] in

 

--------------------------------------------------------------------------------

 

 

accordance with the applicable definition thereof and the applicable terms of
this Agreement.  [***] are not included in [***] and vice-versa.  If any [***]
or [***] to [***] than [***], such [***] only be [***] with respect to [***] of
[***].

2.

EGFR Product U.S. Profit Share in accordance with Section 7.3.3.

2.1

Allocation of the EGFR Profit. Subject to Section 2.3 of this Exhibit E, Amgen
shall account for Program Costs and Development Costs in accordance with its
accounting standards.  Amgen shall be entitled to share in [***] of the EGFR
Profit and CytomX shall be entitled to share in [***] of the EGFR Profit.  For
the avoidance of doubt, in the event CytomX exercises the EGFR Co-Development
Option, the provisions of this Exhibit E shall apply to annual Net Sales of EGFR
Products in the U.S. in lieu of the royalty provision in Section 7.5.3(c), which
for clarity shall still apply to annual Net Sales of EGFR Products in the
Territory other than the U.S.

2.2

Allocation of Development Costs. Subject to Section 2.3 of this Exhibit E, Amgen
shall pay [***] of Development Costs and CytomX shall pay [***] of Development
Costs.  

2.3

[***].  [***] obligations under Sections 2.1 and 2.2 of this Exhibit E shall be
subject to the following provisions of this Section 2.3 of this Exhibit E:  

 

2.3.1

[***].  If [***] of [***] (a) [***] in any given [***], or (b) [***] of [***] to
the [***] of [***] the [***] (the “[***]”), then [***] may elect by [***] days’
prior written notice to [***] to require [***] to [***] of [***] under [***] of
[***] that are [***] either [***] the [***] of such [***], if subsection (a)
applies, or [***] of [***] the [***], if subsection (b) applies (a
“[***]”).  [***] shall have the right to [***] the [***] that [***] of [***] but
did not [***] when [***] of [***] by [***] of the [***] (the “[***]”) by [***]
the [***] using [***] to the lesser of (i) [***] an [***], or (ii) [***], and
[***] from the [***] which [***] would [***] have had [***] the [***] but for
the [***] (the [***] to be [***] by application of the [***], the “[***]”),
[***] to [***] or [***] to give effect to the [***] set forth in [***],
commencing in the [***] following the occurrence of [***]; provided, however,
that in no event shall such [***] result in [***] to [***] under any particular
[***] of either [***] or [***] being [***] to [***] of the [***] under the
relevant [***] or [***], as applicable, in a given [***]. Upon the [***] of
[***] right to [***] its [***] of [***].  For clarity, if [***] does [***] shall
have no obligation to [***] the [***] or [***].  

 

2.3.2

[***].   If [***] share of the [***] of [***] in any given [***] is [***] (i.e.,
a [***]) and results in [***] to [***] more than [***] as [***] of [***]
pursuant to [***] (the “[***]”), then [***] will have the right to [***] to
share [***] of the [***] incurred during the remainder of such [***] (a “[***]”)
to the extent such [***] would result in additional [***] of [***] exceeding
[***] in such [***].  Commencing in the [***] following [***], [***] shall have
the right to [***] that [***] but for the [***] (the “[***]”), without any
obligation to [***], out of [***] to [***]; provided, however, that in no event
shall such [***] to [***] being reduced to less than [***] of the amounts
otherwise [***], as applicable, in a given [***].  Upon the occurrence of [***],
[***] to [***] of [***] in accordance with [***].

 

--------------------------------------------------------------------------------

 

 

 

2.3.3

Limits.  Notwithstanding the foregoing, in no event shall, at any point in time,
(a) the [***] exceed in the aggregate [***] and (b) the [***] of the [***] and
[***], exceed in the aggregate [***] (the “Overall Limits”).  [***] shall be
[***] for [***] all [***] and [***] after the [***].  After the date upon which
the Overall Limits are reached, (i) [***] to [***] and [***] after such date,
and (ii) [***] on [***] pursuant to [***], until the earlier of the occurrence
of [***] or the [***] to [***].  

 

2.3.4

[***].  If [***] a [***] or a [***], [***] thereafter have the right to [***]
days’ prior written notice to [***] to [***] or [***] of [***] of [***] or [***]
to [***] or [***] of [***], at the time such [***] or [***] would otherwise
[***] but for the [***] or [***].  [***] the [***] of such [***] or [***]
pursuant to [***] that [***] to [***] and [***], as applicable.  For clarity,
the [***] and [***] shall not include [***] that [***] to [***] to this Section
2.3.4 of this Exhibit E when [***] to [***], as applicable.

2.4

Reports and Payments. From and after the exercise by CytomX of the EGFR
Co-Development Option, within [***] days after the end of each Calendar Quarter,
Amgen shall provide CytomX with a report specifying in reasonable detail Net
Sales of EGFR Products in the U.S., as well as EGFR Sublicensing Revenues
received and Development Costs and Program Costs incurred by Amgen, in such
Calendar Quarter.  Such report will include an allocation of the Development
Costs and Program Costs between the Parties in accordance with Sections 2.1 and
2.2 of this Exhibit E and the calculation of EGFR Profit in accordance with
Section 2.1 of this Exhibit E, and the amount payable by the applicable Party to
the other Party in order to achieve the allocations and profit-sharing
contemplated by such Sections (after giving effect to Section 2.3 of this
Exhibit E, if applicable).  Based on such report, the Party to whom a payment is
owed in order to achieve such allocations and profit-sharing shall issue an
invoice to the other Party for the appropriate amount in accordance with Section
7.6 and Section 7.7, and the owing Party shall make the applicable payment
within [***] days after receiving such invoice.

2.5

Tax Matters. For the avoidance of doubt, each Party shall be responsible for all
income taxes imposed on such Party’s share of the EGFR Profit.  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit F

In-Licensed CytomX Patents

 

[***]

 

--------------------------------------------------------------------------------

 

 

Exhibit G

Form of Press Release

 

 



 

--------------------------------------------------------------------------------

 

 

 

[g20171107185720520568.jpg]

 

 

[g20171107185720522569.jpg]

 

Amgen and CytomX Therapeutics Announce Strategic Collaboration in
immuno-oncology

 

Companies to Jointly Develop T-Cell Engaging

Bispecific Probody

 

THOUSAND OAKS, Calif. and SOUTH SAN FRACISCO, Calif. (Oct. 3, 2017) – Amgen
(NASDAQ:AMGN) and CytomX Therapeutics, Inc., (NASDAQ:CTMX) today announced that
the companies have entered into a strategic collaboration in immuno-oncology.
The companies will co-develop a CytomX Probody™ T-cell engaging bispecific
against the Epidermal Growth Factor Receptor (EGFR), a highly validated oncology
target expressed on multiple human cancer types. Probody T-cell engaging
bispecifics are antibody constructs capable of directing cytotoxic T-cells in
tumor microenvironments. In preclinical studies, CytomX’s Probody versions of
EGFRxCD3 bispecific therapeutics induced tumor regressions and increased the
therapeutic window for this high potential cancer target.

 

“Our collaboration with CytomX leverages Amgen’s development leadership in
bispecifics and expands our immuno-oncology capabilities with an additional and
complementary bispecific technology,” said Sean E. Harper, M.D., executive vice
president of Research and Development at Amgen. “EGFR is a particularly
compelling target on which to employ the CytomX Probody platform given its
potential to localize activity within tumors while limiting potential toxicity.”

 

“Probody-based T-cell engaging bispecific antibodies offer significant potential
in treating cancers by employing localized therapeutic activity within a tumor,”
said Sean McCarthy, D.Phil., president and chief executive officer of CytomX
Therapeutics. “Through the collaboration, we are positioned to combine Amgen’s
industry-leading expertise in leveraging bispecifics to activate a patient’s
immune-system with CytomX’ ability to design potent new therapies that exploit
unique conditions in the tumor microenvironment. Development of Probody-based
T-cell engaging bispecifics further validates the broad applicability of the
Probody platform in addressing unmet needs in oncology.”

 

Under the terms of the agreement, Amgen and CytomX will co-develop a Probody
T-cell engaging bispecific against EGFRxCD3 with CytomX leading early
development. Amgen will lead later development and commercialization with global
late-stage development costs shared between the two companies. Amgen will make
an upfront payment of $40 million and purchase $20 million of CytomX common
stock. CytomX will be eligible to receive up to $455 million in development,
regulatory and commercial milestones for the EGFR program. Amgen will lead
global commercial activities with CytomX able to opt into a profit share in the
U.S. and receive tiered, double-digit royalties on net product sales outside of
the U.S.

 

 

--------------------------------------------------------------------------------

AMGEN AND CYTOMX THERAPEUTICS ANNOUNCE STRATEGIC COLLABORATION IN
IMMUNO-ONCOLOGY

Page 73

 

Amgen will also receive exclusive worldwide rights to develop and commercialize
up to three additional, undisclosed targets. Should Amgen ultimately pursue all
of these targets, CytomX will be eligible to receive up to $950 million in
additional upfront and milestone payments and high single-digit to mid-double
digit royalty payments on any resulting products. CytomX will also receive the
rights from Amgen to an undisclosed preclinical T-cell engaging bispecific
program; Amgen is eligible to receive milestones and royalty payments on any
resulting products from this CytomX program.  

 

Conference Call / Webcast Information 

CytomX will host a teleconference today at 5 p.m. ET to discuss the strategic
collaboration. Sean McCarthy, D.Phil., president and chief executive officer at
CytomX and Debanjan Ray, chief financial officer at CytomX, will lead the
teleconference. Interested parties may access the live audio webcast of the
teleconference through the Investor and News page of CytomX's website
at http://ir.cytomx.com or by dialing (877) 809-6037 and using the passcode
94163867. A replay will be available on the CytomX website or by dialing (855)
859-2056 and using the passcode 94163867.  The replay will be available
from October 3, 2017, at 8:00 p.m. ET until October 10, 2017, at 8:00 p.m. ET.

 

About Amgen

Amgen is committed to unlocking the potential of biology for patients suffering
from serious illnesses by discovering, developing, manufacturing and delivering
innovative human therapeutics. This approach begins by using tools like advanced
human genetics to unravel the complexities of disease and understand the
fundamentals of human biology.

 

Amgen focuses on areas of high unmet medical need and leverages its expertise to
strive for solutions that improve health outcomes and dramatically improve
people's lives. A biotechnology pioneer since 1980, Amgen has grown to be one of
the world's leading independent biotechnology companies, has reached millions of
patients around the world and is developing a pipeline of medicines with
breakaway potential.

 

For more information, visit www.amgen.com and follow us on
www.twitter.com/amgen.

 

About CytomX Therapeutics

CytomX Therapeutics is a clinical-stage biopharmaceutical company with a deep
and differentiated oncology pipeline of investigational Probody™ therapeutics.
Probody therapeutics are designed to exploit unique conditions of the tumor
microenvironment to more effectively localize antibody binding and activity
while limiting activity in healthy tissues. The Company’s pipeline includes
proprietary cancer immunotherapies against clinically-validated targets, such as
PD-L1, and first-in-class Probody drug conjugates against highly attractive
targets, such as CD166 and CD71, which are considered to be inaccessible to
conventional antibody drug conjugates due to their presence on healthy tissue.
In addition to its wholly owned programs, CytomX has strategic collaborations
with AbbVie, Bristol-Myers Squibb Company, Pfizer Inc., MD Anderson Cancer
Center and ImmunoGen, Inc. For more information, visit www.cytomx.com or follow
us on Twitter.

 

CytomX Therapeutics Forward-Looking Statements

This press release includes forward-looking statements. Such forward-looking
statements involve known and unknown risks, uncertainties and other important
factors that are difficult to predict, may be beyond our control, and may cause
the actual results, performance or achievements to

 

--------------------------------------------------------------------------------

AMGEN AND CYTOMX THERAPEUTICS ANNOUNCE STRATEGIC COLLABORATION IN
IMMUNO-ONCOLOGY

Page 74

 

be materially different from any future results, performance or achievements
expressed or implied in such statements. Accordingly, you should not rely on any
of these forward-looking statements, including those relating to the potential
efficacy of products and to CytomX’ ability and the ability of its collaborative
partners to develop and advance product candidates into and successfully
completing clinical trials. The process by which preclinical and clinical
development could potentially lead to an approved product is long and subject to
significant risks and uncertainties. Collaborations with partners may not result
in products, and milestone payments and royalties may not be received.
Applicable risks and uncertainties include those relating to our preclinical
research and development, clinical development, collaborations, and other risks
identified under the heading “Risk Factors” included in CytomX’ Quarterly Report
on Form 10-Q filed with the SEC on August 7, 2017. The forward-looking
statements contained in this press release are based on information currently
available to CytomX and speak only as of the date on which they are made. CytomX
does not undertake and specifically disclaims any obligation to update any
forward-looking statements, whether as a result of any new information, future
events, changed circumstances or otherwise.

 

Amgen Forward-Looking Statements

This news release contains forward-looking statements that are based on the
current expectations and beliefs of Amgen. All statements, other than statements
of historical fact, are statements that could be deemed forward-looking
statements, including estimates of revenues, operating margins, capital
expenditures, cash, other financial metrics, expected legal, arbitration,
political, regulatory or clinical results or practices, customer and prescriber
patterns or practices, reimbursement activities and outcomes and other such
estimates and results. Forward-looking statements involve significant risks and
uncertainties, including those discussed below and more fully described in the
Securities and Exchange Commission reports filed by Amgen, including our most
recent annual report on Form 10-K and any subsequent periodic reports on Form
10-Q and Form 8-K. Unless otherwise noted, Amgen is providing this information
as of the date of this news release and does not undertake any obligation to
update any forward-looking statements contained in this document as a result of
new information, future events or otherwise.

 

No forward-looking statement can be guaranteed and actual results may differ
materially from those we project.  Discovery or identification of new product
candidates or development of new indications for existing products cannot be
guaranteed and movement from concept to product is uncertain; consequently,
there can be no guarantee that any particular product candidate or development
of a new indication for an existing product will be successful and become a
commercial product. Further, preclinical results do not guarantee safe and
effective performance of product candidates in humans. The complexity of the
human body cannot be perfectly, or sometimes, even adequately modeled by
computer or cell culture systems or animal models. The length of time that it
takes for us to complete clinical trials and obtain regulatory approval for
product marketing has in the past varied and we expect similar variability in
the future. Even when clinical trials are successful, regulatory authorities may
question the sufficiency for approval of the trial endpoints we have selected.
We develop product candidates internally and through licensing collaborations,
partnerships and joint ventures. Product candidates that are derived from
relationships may be subject to disputes between the parties or may prove to be
not as effective or as safe as we may have believed at the time of entering into
such relationship. Also, we or others could identify safety, side effects or
manufacturing problems with our products after they are on the market.

 

 

--------------------------------------------------------------------------------

AMGEN AND CYTOMX THERAPEUTICS ANNOUNCE STRATEGIC COLLABORATION IN
IMMUNO-ONCOLOGY

Page 75

 

Our results may be affected by our ability to successfully market both new and
existing products domestically and internationally, clinical and regulatory
developments involving current and future products, sales growth of recently
launched products, competition from other products including biosimilars,
difficulties or delays in manufacturing our products and global economic
conditions. In addition, sales of our products are affected by pricing pressure,
political and public scrutiny and reimbursement policies imposed by third-party
payers, including governments, private insurance plans and managed care
providers and may be affected by regulatory, clinical and guideline developments
and domestic and international trends toward managed care and healthcare cost
containment. Furthermore, our research, testing, pricing, marketing and other
operations are subject to extensive regulation by domestic and foreign
government regulatory authorities. We or others could identify safety, side
effects or manufacturing problems with our products after they are on the
market. Our business may be impacted by government investigations, litigation
and product liability claims. In addition, our business may be impacted by the
adoption of new tax legislation or exposure to additional tax liabilities. If we
fail to meet the compliance obligations in the corporate integrity agreement
between us and the U.S. government, we could become subject to significant
sanctions. Further, while we routinely obtain patents for our products and
technology, the protection offered by our patents and patent applications may be
challenged, invalidated or circumvented by our competitors, or we may fail to
prevail in present and future intellectual property litigation. We perform a
substantial amount of our commercial manufacturing activities at a few key
facilities and also depend on third parties for a portion of our manufacturing
activities, and limits on supply may constrain sales of certain of our current
products and product candidate development. In addition, we compete with other
companies with respect to many of our marketed products as well as for the
discovery and development of new products. Further, some raw materials, medical
devices and component parts for our products are supplied by sole third-party
suppliers. The discovery of significant problems with a product similar to one
of our products that implicate an entire class of products could have a material
adverse effect on sales of the affected products and on our business and results
of operations. Our efforts to acquire other companies or products and to
integrate the operations of companies we have acquired may not be successful. We
may not be able to access the capital and credit markets on terms that are
favorable to us, or at all. We are increasingly dependent on information
technology systems, infrastructure and data security. Our stock price is
volatile and may be affected by a number of events. Our business performance
could affect or limit the ability of our Board of Directors to declare a
dividend or our ability to pay a dividend or repurchase our common stock.

 

The scientific information discussed in this news release related to our product
candidates is preliminary and investigative. Such product candidates are not
approved by the U.S. Food and Drug Administration, and no conclusions can or
should be drawn regarding the safety or effectiveness of the product candidates.

 

###

 

 

CONTACT: Amgen, Thousand Oaks

Kristen Davis, 805-447-3008 (media)

Kristen Neese, 805-313-8267 (media)

Arvind Sood, 805-447-1060 (investors)

 

CONTACT: Cytomx Media Contact:

Spectrum

 

--------------------------------------------------------------------------------

AMGEN AND CYTOMX THERAPEUTICS ANNOUNCE STRATEGIC COLLABORATION IN
IMMUNO-ONCOLOGY

Page 76

 

Amir Khan

akhan@spectrumscience.com

212-899-9730

 

CytomX Investor Contact:

Trout Group

Pete Rahmer

prahmer@troutgroup.com

646-378-2973

 

 

 

 